
QuickLinks -- Click here to rapidly navigate through this document

AMENDED AND RESTATED CREDIT AGREEMENT

Among

FLOW INTERNATIONAL CORPORATION

as Borrower,

and

BANK OF AMERICA, N.A.
and
U.S. BANK NATIONAL ASSOCIATION
and
KEYBANK NATIONAL ASSOCIATION
as Lenders,

and

BANK OF AMERICA, N.A.

as Agent for Lenders

--------------------------------------------------------------------------------

December 29, 2000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS   1   Section 1.1 Certain Defined Terms   1   Section
1.2 General Principles Applicable to Definitions   10   Section 1.3 Accounting
Terms   10       ARTICLE 2 THE LOANS   10   Section 2.1 Amounts and Terms of
Commitments   10     (a)  The Revolving Credit   10     (b)  The Sweepline
Credit   10     (c)  The Multi-Currency Credit   11   Section 2.2 Manner of
Borrowing   11     (a)  Revolving Loans   11     (b)  Sweepline Loans   11    
(c)  Multi-Currency Loans   11   Section 2.3 Utilization of Multi-Currency
Commitment in Offshore Currencies   12   Section 2.4 Currency Exchange
Fluctuations   12   Section 2.5 Agent's Right to Fund Loans   13   Section
2.6 Repayment of Principal   13     (a)  Revolving Loans   13     (b)  Sweepline
Loans   13     (c)  Multi-Currency Loans   13   Section 2.7 Interest on Loans  
13     (a)  General Provisions   13     (b)  Selection of Alternative Rates   14
    (c)  Applicable Days For Computation of Interest and Fees   15    
(d)  Unavailable LIBOR Rate   15     (e)  Compensation for Increased Costs   15
  Section 2.8 Prepayments   16   Section 2.9 Notes   16   Section 2.10 Manner of
Payments   17   Section 2.11 Fees   18     (a)  KeyBank Commitment Fee   18    
(b)  Unused Portion Fee   18   Section 2.12 Sharing of Payments, Etc.    18  
Section 2.13 Application of Payments   18       ARTICLE 3 LETTERS OF CREDIT   19
  Section 3.1 Letters of Credit   19   Section 3.2 Manner of Requesting Letters
of Credit   19   Section 3.3 Indemnification; Increased Costs   20   Section
3.4 Payment by Borrower   20       ARTICLE 4 CONDITIONS   21   Section
4.1 Conditions to Effectiveness of Agreement   21     (a)  New Loan Documents  
21     (b)  Assignment and Assumption Agreement   21     (c)  Payment of Fees  
21   Section 4.2 Conditions to All Loans and Issuances of Letters of Credit   21

i

--------------------------------------------------------------------------------

    (a)  Prior Conditions   21     (b)  Notice of Borrowing   21     (c)  No
Default   21     (d)  Other Information   21   Section 4.3 Conditions to Certain
Loans and Issuances of Letters of Credit   21     (a)  Prior Conditions   21    
(b)  Borrower Authority   21     (c)  Legal Opinion   22       ARTICLE 5
REPRESENTATIONS AND WARRANTIES   22   Section 5.1 Corporate Existence and Power
  22   Section 5.2 Corporate Authorization   22   Section 5.3 Government
Approvals, Etc.    22   Section 5.4 Binding Obligations, Etc.    22   Section
5.5 Litigation   22   Section 5.6 Lien Priority   22   Section 5.7 Financial
Condition   23   Section 5.8 Title and Liens   23   Section 5.9 Taxes   23  
Section 5.10 Laws, Orders, Other Agreements   23   Section 5.11 Federal Reserve
Regulations   24   Section 5.12 ERISA   24   Section 5.13 Security Offerings  
24   Section 5.14 Investment Company; Public Utility Holding Company   24  
Section 5.15 Representations as a Whole   24       ARTICLE 6 AFFIRMATIVE
COVENANTS   25   Section 6.1 Use of Proceeds   25   Section 6.2 Preservation of
Corporate Existence, Etc.    25   Section 6.3 Visitation Rights   25   Section
6.4 Keeping of Books and Records   25   Section 6.5 Maintenance of Property,
Etc.    25   Section 6.6 Compliance with Laws, Etc.    25   Section 6.7 Other
Obligations   25   Section 6.8 Insurance   25   Section 6.9 Financial
Information   25     (a)  Annual Audited Financial Statements   26    
(b)  Quarterly Unaudited Financial Statements   26     (c)  Annual Financial
Projections   26     (d)  Accounts Receivable Summary   26     (e)  SEC Filings
  26     (f)  Compliance Certificates   26     (g)  Other   26   Section
6.10 Notification   26   Section 6.11 Additional Payments; Additional Acts   27
  Section 6.12 Fixed Charge Coverage Ratio   27   Section 6.13 Funded Debt Ratio
  27   Section 6.14 Minimum Net Worth   28   Section 6.15 Debt to Tangible Net
Worth Ratio   28   Section 6.16 Guaranties and Security Agreements from
Subsidiaries   28

ii

--------------------------------------------------------------------------------

  Section 6.17 Senior Funded Debt Ratio   28   Section 6.18 Update of Collateral
  28       ARTICLE 7 NEGATIVE COVENANTS   29   Section 7.1 Dividends, Purchase
of Stock, Etc.    29   Section 7.2 Liquidation, Merger, Sale of Assets   29  
Section 7.3 Indebtedness   29   Section 7.4 Guaranties, Etc.   29   Section
7.5 Liens   30   Section 7.6 Investments   30   Section 7.7 Operations   30  
Section 7.8 ERISA Compliance   30   Section 7.9 Senior Unsecured Debt   31      
ARTICLE 8 EVENTS OF DEFAULT   31   Section 8.1 Events of Default   31    
(a)  Payment Default   31     (b)  Breach of Warranty   31     (c)  Breach of
Certain Covenants   31     (d)  Breach of Other Covenant   31    
(e)  Cross-default   31     (f)  Voluntary Bankruptcy, Etc.    31    
(g)  Involuntary Bankruptcy, Etc.    32     (h)  Insolvency, Etc.    32    
(i)  Judgment   32     (j)  Government Approvals   32     (k)  Other Government
Action   32     (l)  ERISA   32     (m)  Note Agreement Default   33   Section
8.2 Consequences of Default   33       ARTICLE 9 AGENT   33   Section
9.1 Authorization and Action   33   Section 9.2 Duties and Obligations   34  
Section 9.3 Dealings Between Bank of America and Borrower   35   Section
9.4 Lender Credit Decision   35   Section 9.5 Indemnification   35   Section
9.6 Successor Agent   35       ARTICLE 10 LETTER OF CREDIT RISK PARTICIPATIONS  
36   Section 10.1 Sale of Risk Participations   36   Section 10.2 Notice to
Lenders   36   Section 10.3 Payment Obligations   36     (a)  Reimbursements to
Agent   36     (b)  Payments to Lenders   36     (c)  Reimbursements to Lenders
  37       ARTICLE 11 MISCELLANEOUS   37   Section 11.1 No Waiver; Remedies
Cumulative   37   Section 11.2 Governing Law   37

iii

--------------------------------------------------------------------------------

  Section 11.3 Mandatory Arbitration   37   Section 11.4 Consent to
Jurisdiction; Waiver of Immunities   38   Section 11.5 Notices   38   Section
11.6 Assignment and Participations   39   Section 11.7 Severability   39  
Section 11.8 Survival   39   Section 11.9 Executed in Counterparts   39  
Section 11.10 Entire Agreement; Amendment, Etc.    39   Section 11.11 Headings  
39   Section 11.12 Oral Agreements Not Enforceable   39   Section
11.13 Reaffirmation of Loan Documents   39       SCHEDULES         Schedule
1—Prepayment Fees         Schedule 2—Litigation         Schedule 3—Subsidiaries
        Schedule 4—Existing Guaranties         Schedule 5—Liens          
EXHIBITS         Exhibit A-1—Revolving Loan Note (Bank of America)        
Exhibit A-2—Revolving Loan Note (U.S. Bank)         Exhibit A-3—Revolving Loan
Note (KeyBank)         Exhibit B—Sweepline Loan Note         Exhibit
C—Multi-Currency Loan Note         Exhibit D—Legal Opinion    

iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT


    THIS AMENDED AND RESTATED CREDIT AGREEMENT (the "Agreement") is made as of
the 29th day of December, 2000, by and among BANK OF AMERICA, N.A., a national
banking association ("Bank of America"), U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("U.S. Bank"), KEYBANK NATIONAL ASSOCIATION, a
national banking association ("KeyBank") (each individually a "Lender" and
collectively the "Lenders"), BANK OF AMERICA, N.A., as agent for Lenders (the
"Agent") and FLOW INTERNATIONAL CORPORATION, a Washington corporation (the
"Borrower").

    WHEREAS, the Borrower, Bank of America, U.S. Bank (the "Original Lenders"),
and Agent are parties to that certain Credit Agreement dated as of August 31,
1998, as amended by that certain Amendment Number One to Credit Agreement dated
as of March 26, 1999, by that certain Amendment Number Two to Credit Agreement
dated as of June 21, 1999, by that certain Amendment Number Three to Credit
Agreement dated as of September 2, 1999, by that certain Amendment Number Four
to Credit Agreement dated as of April 28, 2000, by that certain Amendment Number
Five to Credit Agreement dated as of June 1, 2000, and by that certain Amendment
Number Six to Credit Agreement dated as of October 31, 2000 (the "Original
Agreement"); and

    WHEREAS, the parties wish to add KeyBank as a Lender through an Assignment
and Assumption Agreement dated as of January 4, 2001; and

    WHEREAS, the parties wish to increase the Total Revolving Commitment (as
defined below) to $80,000,000; and

    WHEREAS, the parties wish further to amend and restate the Original
Agreement;

    NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:


ARTICLE 1
DEFINITIONS


    Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

    "Acquisition" means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a person, or of any business or
division of a person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any person, or
otherwise causing any person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another person (other than a person
that is a Subsidiary) provided that Borrower or the Subsidiary is the surviving
entity.

    "Agent" means Bank of America, N.A. and any successor agent selected
pursuant to Section 9.6 hereof.

    "Agreed Alternative Currency" shall have the meaning given in Section 2.3.

    "Applicable Currency" means, as to any particular payment or Multi-Currency
Loan, Dollars or the Offshore Currency in which it is denominated or is payable.

    "Applicable Interest Period" means, with respect to any Loan accruing
interest at the LIBOR Rate or the Multi-Currency Rate, the period commencing on
the first date Borrower elects to have such rate apply to such Loan and ending
one, two, three or six months thereafter as specified in the Interest Rate
Notice given in respect of such Loan (or as otherwise determined in accordance
with the terms of this Agreement) provided, that in no event may the Applicable
Interest Period for any Revolving Loan

1

--------------------------------------------------------------------------------

extend beyond the Revolving Maturity Date and in no event may the Applicable
Interest Period for any Multi-Currency Loan extend beyond the Multi-Currency
Maturity Date.

    "Applicable Interest Rate" means for each Loan, the Base Rate or LIBOR Rate,
or in the case of a Multi-Currency Loan, the Multi-Currency Rate, as designated
by Borrower in an Interest Rate Notice given with respect to such Loan (or
portion thereof) or as otherwise determined pursuant to Section 2.7(b).

    "Applicable Percentage" means on any date, the rate per annum that is
determined by reference to the following matrix or subclause (ii) below:

Pricing
Level


--------------------------------------------------------------------------------

  Applicable Percentage with
respect to the
LIBOR Rate or
Multi-Currency Rate

--------------------------------------------------------------------------------

  Applicable Percentage with
respect to the Base Rate

--------------------------------------------------------------------------------

  Applicable Percentage with
respect to the
Unused Portion

--------------------------------------------------------------------------------

I   1.00%   0%   10 basis points II   1.25%   0%   10 basis points III   1.50%  
0%   25 basis points IV   2.50%   0%   37.5 basis points V   3.00%    .15%  
37.5 basis points

     (i) Subject to the limitations and exceptions set forth below, the
Applicable Percentage shall be adjusted on January 2, 2001 based on the
financial statements for the fiscal quarter ending October 31, 2000, and
thereafter shall be adjusted forty-five (45) days after the end of each of the
first three fiscal quarters in each of Borrower's fiscal years and ninety
(90) days after the end of each fiscal year of Borrower.

    In the event that any of the financial statements or quarterly compliance
certificates required to be delivered pursuant to Section 6.9 are not delivered
when due, then (aa) if such financial statements and certificates are delivered
after the date such financial statements and certificates were required to be
delivered (without giving effect to any applicable cure period) and the
Applicable Percentage increases from that previously in effect as a result of
the delivery of such financial statements, then the Applicable Percentage during
the period from the date upon which such financial statements were required to
be delivered (without giving effect to any applicable cure period) until the
date upon which they actually are delivered shall, except as otherwise provided
in clause (cc) below, be the Applicable Percentage as so increased; (bb) if such
financial statements and certificates are delivered after the date such
financial statements and certificates are required to be delivered (without
giving effect to any applicable cure period) and the Applicable Percentage
decreases from that previously in effect as a result of the delivery of such
financial statements, then such decrease in the Applicable Percentage shall not
become effective until the date upon which the financial statements and
certificates actually were delivered; and (cc) if such financial statements and
certificates are not delivered prior to the expiration of the applicable cure
period, then, effective upon such expiration, for the period from the date upon
which such financial statements and certificates were required to be delivered
(after the expiration of the applicable cure period) until two (2) Business Days
following the date upon which they actually are delivered, the Applicable
Percentage shall be 2.50% (250 basis points).

    (ii) Notwithstanding the foregoing to the contrary and without limiting any
other rights which the Agent or Lenders may have under any Loan Document or
applicable law in respect thereof, at any time that Borrower is in default of
its obligations under either Section 6.13 or 6.17 of this Agreement, the
Applicable Percentage will be 5.00%. Notwithstanding the foregoing to the
contrary, at all times that the Applicable Percentage is greater than 3.00%, the
Applicable Percentage with respect to the unused fee will be 37.5 basis points.

2

--------------------------------------------------------------------------------

    "Bank of America" means Bank of America, N.A., a national banking
association, in its capacity as Lender under this Agreement and the Supplemental
Credit Agreement, and any Successor.

    "Base Rate" means the sum of (i) the prime rate and (ii) the Applicable
Percentage. (The "prime rate" is a rate set by Bank of America based upon
various factors including Bank of America's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.) Any change in the prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

    "Base Rate Loan" means any Loan or payment made by Agent under Letters of
Credit that bears interest based on the Base Rate.

    "Borrower" means Flow International Corporation, a Washington corporation
and any Successor.

    "Business Day" means any day other than Saturday, Sunday or another day on
which commercial banks are authorized or obligated to close in Seattle,
Washington, and, with respect to any disbursements and payments in and
calculations pertaining to any Multi-Currency Loan, a day on which commercial
banks are open for foreign exchange business in London, England, and on which
dealings in the relevant Offshore Currency are carried on in the applicable
offshore foreign exchange interbank market in which disbursement of or payment
in such Offshore Currency will be made or received hereunder.

    "Cash Flow" has the meaning given in Section 6.12.

    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

    "Collateral" means the personal property described by item or type in the
Security Agreement or otherwise subject at any time to a lien granted by
Borrower to secure its obligations under the Loan Documents.

    "Commitment" shall mean, with respect to each Lender, (a) its obligation to
extend Revolving Loans under this Agreement; or (b) its obligation to purchase
Letter of Credit Risk Participations pursuant to Article 10 hereof; (c) with
respect to Bank of America only, its obligation to extend Sweepline Loans and
Multi-Currency Loans; and (d), with respect to Agent, its obligation to issue
Letters of Credit under this Agreement.

    "Computation Date" has the meaning specified in subsection 2.3(a).

    "Controlled Group" means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

    "Debt" has the meaning given in Section 6.15.

    "Default" means any event which but for the passage of time or the giving of
notice or both would be an Event of Default.

    "Dollars", "dollars" and "$" each mean lawful money of the United States.

    "Dollar Equivalent" means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in an Offshore Currency, the equivalent amount in Dollars as determined by Agent
at such time on the basis of the Spot Rate for the purchase of Dollars with such
Offshore Currency on the most recent Computation Date provided for in subsection
2.3(a).

    "Domestic Subsidiary" means a Subsidiary of Borrower incorporated and
organized under the laws of any state of the United States and the District of
Columbia.

3

--------------------------------------------------------------------------------

    "EBITDA" has the meaning given in Section 6.13.

    "Environmental Laws" means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
("CERCLA"), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, and any applicable state law.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

    "Event of Default" has the meaning given in Section 8.1.

    "Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on transactions
received by Agent from three federal funds brokers of recognized standing
selected by Agent.

    "Fee Letter" means the letter between Borrower and KeyBank of even date
herewith under which Borrower agrees to pay certain fees to KeyBank related to
this Agreement.

    "Fixed Charges" shall have the meaning given in Section 6.12.

    "Fixed Charge Coverage Ratio" shall have the meaning given in Section 6.12.

    "Funded Debt" shall mean all interest bearing liabilities of Borrower,
including capitalized lease obligations.

    "Funded Debt Ratio" shall have the meaning given in Section 6.13.

    "FX Trading Office" means the Foreign Exchange Trading Center of Bank of
America located at 800 Fifth Avenue, Floor 34, Seattle, WA 98104, or such other
equivalent office of Bank of America as Bank of America may designate from time
to time.

    "GAAP" shall have the meaning given in Section 1.3.

    "Government Approval" means an approval, permit, license, authorization,
certificate, or consent of any Governmental Authority.

    "Governmental Authority" means the government of the United States or any
State or any foreign country or any political subdivision of any thereof or any
branch, department, agency, instrumentality, court, tribunal or regulatory
authority which constitutes a part or exercises any sovereign power of any of
the foregoing.

    "Guarantor" shall have the meaning given in Section 6.16.

    "Indebtedness" means for any person (a) all items of indebtedness or
liability (except capital, surplus, deferred credits and reserves, as such)
which would be included in determining total liabilities as shown on the
liability side of a balance sheet as of the date as of which indebtedness is
determined, (b) indebtedness secured by any Lien, whether or not such
indebtedness shall have been assumed, (c) any other indebtedness or liability
for borrowed money or for the deferred purchase price of property or services
for which such person is directly or contingently liable as obligor, guarantor,
or

4

--------------------------------------------------------------------------------

otherwise, or in respect of which such person otherwise assures a creditor
against loss, (d) any other obligations of such person under leases which shall
have been or should be recorded as capital leases, and (e) guarantees or other
contingent obligations, including, without limitation, any obligations under any
Swap Documents.

    "Intercreditor Agreement" means that certain Intercreditor Agreement dated
as of August 31, 1998 (as may be amended) by and among Borrower, Lenders, Agent
and Private Lenders.

    "Interest Rate Notice" shall have the meaning given in Section 2.7(b).

    "KeyBank" means KeyBank National Association, a national banking
association, in its capacity as Lender under this agreement, and any Successor.

    "Letter of Credit" means any commercial or standby letter of credit issued
by Agent pursuant to the terms of Article 3 hereof.

    "Letter of Credit Risk Participation" with respect to each Lender, means a
risk participation purchased by such Lender pursuant to Article 10 hereof with
respect to a Letter of Credit (including risk participations deemed purchased
from Agent by Bank of America in its capacity as Lender).

    "Letter of Credit Usage" means, as of any date of determination, the sum of
(i) the aggregate face amount of all outstanding unmatured Letters of Credit
plus (ii) the aggregate amount of all payments made by Agent under Letters of
Credit and not yet reimbursed by Borrower pursuant to Section 3.4.

    "LIBOR Loan" means any Loan or portion thereof bearing interest at the LIBOR
Rate.

    "LIBOR Rate" shall mean, with respect to any LIBOR Loan for any Applicable
Interest Period, an interest rate per annum equal to the sum of: (a) the
Applicable Percentage and (b) the product of (i) the Euro-dollar Rate in effect
for such Applicable Interest Period and (ii) the Euro-dollar Reserves in effect
on the first day of such Applicable Interest Period.

    As used herein the "Euro-dollar Rate" will be determined by reference to
that rate (rounded upward to the next 1/16th of one percent) appearing on the
display designated as "Page 3750" on the Telerate Service (or on such other page
on that service or such other service designated by the British Banker's
Association for the display of that Association's Interest Settlement Rates for
U.S. Dollar deposits) as of 11:00 a.m. (London time) on the day which is two
(2) London Banking Days prior to the first date of the proposed Applicable
Interest Period. If there are no applicable quotes available through Telerate
Service, then the LIBOR Rate shall be deemed unavailable as provided in
Section 2.7(d) hereof.

5

--------------------------------------------------------------------------------

    As used herein, the term "Euro-dollar Reserves" means a fraction (expressed
as a decimal), the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including, without limitation, any special, supplemental, marginal or emergency
reserves) expressed as a decimal established by the Board of Governors of the
Federal Reserve System or any other banking authority to which Agent is subject
for Eurocurrency Liability (as defined in Regulation D of such Board of
Governors). It is agreed that for purposes hereof, each LIBOR Loan shall be
deemed to constitute a Eurocurrency Liability and to be subject to the reserve
requirements of Regulation D, without benefit of credit or proration, exemptions
or offsets which might otherwise be available to any Lender from time to time
under such Regulation D. Euro-dollar Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage and shall
apply to Applicable Interest Periods commencing after the effective date of such
change.

    "Lien" means, for any person, any security interest, pledge, mortgage,
charge, assignment, hypothecation, encumbrance, attachment, garnishment,
execution or other voluntary or involuntary lien upon or affecting the revenues
of such person or any real or personal property in which such person has or
hereafter acquires any interest, except (a) liens for Taxes which are not
delinquent or which remain payable without penalty or the validity or amount of
which is being contested in good faith by appropriate proceedings upon stay of
execution of the enforcement thereof; (b) liens imposed by law (such as
mechanics' liens) incurred in good faith in the ordinary course of business
which are not delinquent or which remain payable without penalty or the validity
or amount of which is being contested in good faith by appropriate proceedings
upon stay of execution of the enforcement thereof with, in the case of liens on
property of Borrower, provision having been made to the satisfaction of Agent
for the payment thereof in the event the contest is determined adversely to
Borrower; and (c) deposits or pledges under worker's compensation, unemployment
insurance, social security or other similar laws or made to secure the
performance of bids, tenders, contracts (except for repayment of borrowed
money), or leases, or to secure statutory obligations or surety or appeal bonds
or to secure indemnity, performance, customs or other similar bonds given in the
ordinary course of business.

    "Loan Documents" means this Agreement, the Notes, the Letters of Credit, the
Reimbursement Agreements, the Security Agreement, the UCC Financing Statements,
and all other certificates, instruments and other documents executed by or on
behalf of Borrower in connection with this Agreement or the transactions
contemplated hereby.

    "Loans" means the Revolving Loans, the Sweepline Loans, and the
Multi-Currency Loans.

    "London Banking Day" means any day which is a day on which commercial banks
are open for business (including dealings in foreign exchange and foreign
currency deposits) in London, England.

    "Majority Lenders" means at any time either (i) any Lender whose Total Pro
Rata Share is greater than seventy-five percent (75%), and (ii) any group of
Lenders the sum of whose respective Total Pro Rata Shares is greater than
seventy-five percent (75%).

    "Minimum Net Worth" has the meaning given in Section 6.14.

    "Multi-Currency Bank" means Bank of America.

    "Multi-Currency Commitment" has the meaning specified in Section 2.1(c).

    "Multi-Currency Loan" means any Loan denominated in an Offshore Currency
accruing interest at the Multi-Currency Rate.

    "Multi-Currency Maturity Date" means September 30, 2003.

    "Multi-Currency Rate" means (i) the Applicable Percentage, plus (ii) the per
annum rate for the currency advanced, calculated on a basis of actual number of
days elapsed over a year of 365/366 days

6

--------------------------------------------------------------------------------

as to Canadian Dollars and British Pounds Sterling, and on the basis of actual
number of days elapsed over a year of 360 days as to all other currencies,
determined by Agent to be the applicable borrowing rate for such currency in an
amount and for the Applicable Interest Period of the requested Multi-Currency
Loan, as determined between 6:30 a.m. and 7:00 a.m. (Seattle time) on the day
which is (a) two (2) Business Days prior to the date of such Multi-Currency Loan
as to all currencies other than Canadian Dollars, and (b) one (1) Business Day
prior to the date of such Multi-Currency Loan as to Canadian Dollars; which rate
shall be a rate within .125% of the index rate appearing on the Reuters service
display designated "(SWIFT Currency Code)F=" for such currency between 6:30 a.m.
and 7:00 a.m. (Seattle time) on the same date.

    "New Loan Documents" means this Agreement, the Notes, and the Fee Letter.

    "Notes" has the meaning given in Section 2.9.

    "Note Agreement" means that certain note purchase agreement by and among
Borrower and Private Lenders dated as of September 1, 1995, as amended from time
to time, pursuant to which Borrower has issued and Private Lenders have
purchased Fifteen Million Dollars ($15,000,000) of Borrower's 7.20% Senior Notes
due 2005.

    "Notice of Borrowing" means a written or oral request for a Loan from
Borrower delivered to Agent in the manner, at the time, and containing the
information required under Section 2.2.

    "Officer's Certificate" means a certificate executed and delivered on behalf
of Borrower by its Chairman, President or Chief Financial Officer.

    "Offshore Currency" means at any time British Pounds Sterling, French
Francs, Deutsche Mark, Japanese Yen or any other Agreed Alternative Currency.

    "PBGC" means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

    "Pension Plan" means an "employee pension benefit plan" (as such term is
defined in ERISA) from time to time maintained by Borrower or a member of the
Controlled Group.

    "Plan" shall mean, at any time, an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (a) maintained by Borrower or any member
of the Controlled Group for employees of Borrower or any member of the
Controlled Group or (b) maintained pursuant to a collective bargaining agreement
or any other arrangement under which more than one employer makes contributions
and to which Borrower or any member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
(5) plan years made contributions.

    "Pricing Level" means a pricing level determined from the following matrix:

Pricing Level


--------------------------------------------------------------------------------

  Senior Funded Debt Ratio as of the end of the previous fiscal quarter

--------------------------------------------------------------------------------

I   Less than 2.00:1 II   Equal to or greater than 2.00:1 and less than 2.50:1
III   Equal to or greater than 2.50:1 and less than 3.00:1 IV   Equal to or
greater than 3.00:1 and less than 3.50:1 V   Equal to or greater than 3.50:1

7

--------------------------------------------------------------------------------

    "Private Lenders" means Connecticut General Life Insurance Company and Life
Insurance Company of North America, and their successors and assigns.

    "Pro Rata Share" has the meaning given in Section 2.1.

    "Reimbursement Agreement" has the meaning given in Section 3.2.

    "Revolving Commitment Period" has the meaning given in Section 2.1.

    "Revolving Commitment" has the meaning given in Section 2.1.

    "Revolving Loans" has the meaning given in Section 2.1.

    "Revolving Maturity Date" means September 30, 2003.

    "Security Agreement" means that certain Security Agreement dated as of
August 31, 1998 executed by Borrower in favor of Bank of America as collateral
agent for Lenders and certain other noteholders.

    "Senior Funded Debt" means, as of the end of any fiscal quarter, the sum of
Funded Debt less Senior Unsecured Debt and less Subordinated Debt, each as of
the end of such fiscal quarter.

    "Senior Funded Debt Ratio" shall have the meaning given in Section 6.17.

    "Senior Unsecured Debt" means Indebtedness for borrowed monies incurred by
Borrower, which Indebtedness (a) is evidenced by loan agreement(s), promissory
note(s) or other documents and instruments in each case in form and substance
reasonably satisfactory to Lenders, (b) is wholly unsecured, (c) is owing to one
or more financial institutions, and (d) does not have a final maturity date for
the repayment of principal on or before April 30, 2005.

    "Spot Rate" for a currency means the rate quoted by Bank of America as the
spot rate for the purchase by Bank of America of such currency with another
currency through its FX Trading Office at approximately 8:00 a.m. (Seattle time)
on the date two Business Days prior to the date as of which the foreign exchange
computation is made.

    "Subordinated Debt" means all Indebtedness of Borrower where the terms of
the instrument or agreement creating or evidencing such Indebtedness has been
approved in writing by Lenders and Agent and provides that such Indebtedness is
subordinated in right of payment to the Indebtedness of Borrower to Lenders
hereunder and unsecured (and therefore subordinated in lien priority).

    "Subsidiary" shall mean any person, corporation, association or other
business entity directly or indirectly controlled by Borrower. For the purposes
of this definition, "controlled by" shall mean the possession, directly or
indirectly of the power to direct or cause the direction of the management and
policies of such Subsidiary, whether through the ownership of voting securities,
by contract or otherwise.

    "Successor" means, for any corporation or banking association, any successor
by merger or consolidation, or by acquisition of substantially all of the assets
of the predecessor.

    "Supplemental Commitment" means, at any time, the maximum amount of credit
that Bank of America is then committed to extend under the Supplemental Credit
Agreement (including any principal amount then outstanding thereunder).

    "Supplemental Credit Agreement" means the agreement between Borrower and
Bank of America under which Bank of America may extend credit to Borrower up to
a maximum principal amount at any time outstanding of Three Million Dollars
($3,000,000) repayable in foreign currencies or the Dollar equivalent.

    "Swap Documents" means any agreement between Borrower and any Lender,
whether or not in writing, relating to any transaction that is a rate swap,
basis swap, forward rate transaction, commodity

8

--------------------------------------------------------------------------------

swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swap
option, currency option or any other, similar transaction (including any option
to enter into any of the foregoing) or any combination of the foregoing, and,
unless the context otherwise clearly requires, any master agreement relating to
or governing any or all of the foregoing.

    "Sweepline Bank" means Bank of America.

    "Sweepline Commitment" has the meaning specified in subsection 2.1(b).

    "Sweepline Loan" has the meaning specified in subsection 2.1(b).

    "Sweepline Maturity Date" means September 30, 2003.

    "Tangible Net Worth" means the total assets less total liabilities
excluding, however, from the determination of total assets: (a) intangible
assets, (such as goodwill, patents, trademarks, copyrights, franchises and
deferred taxes, including unamortized debt discount and research and development
costs); (b) cash held in a sinking fund or other similar fund established for
the purpose of redemption or other retirement of capital stock; (c) reserves for
depreciation, depletion, obsolescences, or amortization of properties and other
reserves or appropriations of retained earnings which have been established in
connection with Borrower's business; (d) any revaluation or other write-up in
book value of assets subsequent to the fiscal year of Borrower last ended as of
August 31, 1998; and, for clarification purposes, excluding from total
liabilities, minority interests; and (e) cumulative translation adjustment.

    "Tax" means, for any person, any tax, assessment, duty, levy, impost or
other charge imposed by any Governmental Authority on such person or on any
property, revenue, income, or franchise of such person and any interest or
penalty with respect to any of the foregoing.

    "Total Pro Rata Share" means a fraction whose numerator (a) with respect to
Bank of America, is the sum of Bank of America's Commitment and the Supplemental
Commitment, (b) with respect to U.S. Bank, is U.S. Bank's Commitment, and
(c) with respect to KeyBank, is KeyBank's Commitment, and whose denominator is
the sum of all Lenders' Commitments and the Supplemental Commitment.

    "Total Revolving Commitment" means $80,000,000.

    "Total Utilization" shall mean, as of any date of determination, the sum of
(i) the aggregate principal amount of all outstanding Revolving Loans; plus
(ii) the Letter of Credit Usage.

    "UCC Financing Statements" means those Uniform Commercial Code financing
statements satisfactory in form and substance to Agent, naming Agent as secured
party, executed by Borrower as debtor in form acceptable for filing with the
appropriate Governmental Authority in each of the States set forth in Schedule 1
to the Security Agreement hereto for purposes of perfection of security
interests under the Uniform Commercial Code and identifying by item or type the
Collateral described in the Security Agreement.

9

--------------------------------------------------------------------------------



    "Unfunded Vested Liabilities" means, with respect to any Plan at any time,
the amount (if any) by which (a) the present value of all vested nonforfeitable
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent evaluation
date for such Plan, but only to the extent that such excess represents a
potential liability of Borrower or any member of the Controlled Group to the
PBGC or the Plan under Title IV of ERISA.

    "Unused Portion" means Total Revolving Commitment less Total Utilization.

    "U.S. Bank" means U.S. Bank National Association, a national banking
association, in its capacity as Lender, and any Successor.

    Section 1.2 General Principles Applicable to Definitions. Definitions given
herein shall be equally applicable to both singular and plural forms of the
terms therein defined and references herein to "he" or "it" shall be applicable
to persons whether masculine, feminine or neuter. References herein to any
document including, but without limitation, this Agreement shall be deemed a
reference to such document as it now exists, and as, from time to time
hereafter, the same may be amended. References herein to a "person" or "persons"
shall be deemed to be references to an individual, corporation, partnership,
limited liability company, trust, unincorporated association, joint venture,
joint-stock company, government (including political subdivisions), Governmental
Authority or agency or any other entity. References herein to any section,
subsection, schedule or exhibit shall, unless otherwise indicated, be deemed a
reference to sections and subsections within and schedules and exhibits to this
Agreement.

    Section 1.3 Accounting Terms. Except as otherwise provided herein,
accounting terms not specifically defined shall be construed, and all accounting
procedures shall be performed, in accordance with generally accepted United
States accounting principles consistently applied ("GAAP") and as in effect on
the date of application.


ARTICLE 2
THE LOANS


    Section 2.1 Amounts and Terms of Commitments.

    (a) The Revolving Credit. Subject to the terms and conditions of this
Agreement, each Lender hereby severally agrees to make loans ("Revolving Loans")
to Borrower from time to time on Business Days until the Revolving Maturity Date
(the "Revolving Commitment Period") in amounts equal to such Lender's pro rata
share (as set forth below) of each requested loan; provided that, after giving
effect to any requested loan (i) the aggregate of all Revolving Loans from such
Lender will not exceed at any one time outstanding the sum set forth opposite
its name below (such Lender's "Revolving Commitment"), and (ii) the Total
Utilization will not exceed the Total Revolving Commitment then in effect. The
Revolving Loans described in this Section 2.1(a) constitute a revolving credit
and within the amount and time specified, Borrower may pay, prepay and reborrow.

Lender


--------------------------------------------------------------------------------

  Revolving Commitment

--------------------------------------------------------------------------------

  Pro Rata Share

--------------------------------------------------------------------------------

Bank of America   $ 35,000,000   43.75% U.S. Bank   $ 25,000,000   31.25%
KeyBank   $ 20,000,000   25.00% Total Revolving Commitment   $ 80,000,000  
100.00%

    (b) The Sweepline Credit. Subject to the terms and conditions of this
Agreement, the Sweepline Bank hereby severally agrees to make loans (each such
loan, a "Sweepline Loan") to Borrower from time to time on Business Days until
the Sweepline Maturity Date to cover

10

--------------------------------------------------------------------------------

overdrafts on any of Borrower's checking accounts with the Sweepline Bank in an
aggregate principal amount at any one time outstanding not to exceed Five
Million Dollars ($5,000,000) (the "Sweepline Commitment"). Within the foregoing
limits, the Sweepline Loans described in this Section 2.1(b) constitute a
revolving credit and within the amount and time specified, Borrower may pay,
prepay and reborrow.

    (c) The Multi-Currency Credit. Subject to the terms and conditions of this
Agreement, the Multi-Currency Bank hereby severally agrees to make revolving
loans denominated in Offshore Currency (the "Multi-Currency Loans") to Borrower
from time to time on Business Days until the Multi-Currency Maturity Date;
provided that, after giving effect to any such requested loan, the aggregate of
all Multi-Currency Loans shall not exceed Five Million Dollars ($5,000,000) (the
"Multi-Currency Commitment"). No more than five (5) Multi-Currency Loans may be
outstanding at any one time. The Multi-Currency Loans described in this
Section 2.1(c) constitute a revolving credit and within the amount and time
specified, Borrower may pay, prepay and reborrow.

    Section 2.2 Manner of Borrowing. 

    (a) Revolving Loans. For each requested Revolving Loan, Borrower shall
deliver to Agent a Notice of Borrowing specifying the date of the requested
borrowing and the amount thereof. Borrower may give an oral Notice of Borrowing
on the same day it wishes the Revolving Loan to be made, provided that said
Notice of Borrowing is received by Agent no later than 11:00 a.m. (Seattle time)
on the date of the requested borrowing, provided further that if Borrower shall
simultaneously elect to have interest accrue on a Revolving Loan at the LIBOR
Rate by giving an Interest Rate notice in respect of such borrowing, the Notice
of Borrowing shall be given prior to 11:00 a.m. (Seattle time) on a Business Day
that is at least two (2) Business Days prior to the requested date of borrowing.
Requests for borrowing, or confirmations thereof, received after the designated
hour will be deemed received on the next succeeding Business Day. Each such
Notice of Borrowing shall be irrevocable and shall be deemed to constitute a
representation and warranty by Borrower that as of the date of such notice the
statements set forth in Article 5 hereof are true and correct and that no
Default or Event of Default has occurred and is continuing. On receipt of a
Notice of Borrowing, Agent shall promptly notify each Lender by telephone, telex
or telefax of the date of the requested borrowing and the amount thereof. Each
Lender shall before 1:00 p.m. (Seattle time) on the date of the requested
borrowing, pay such Lender's Pro Rata Share of the aggregate principal amount of
the requested borrowing in immediately available funds to Agent at its
Commercial Loan Processing Center, Seattle, Washington. Upon fulfillment to
Agent's satisfaction of the applicable conditions set forth in Article 4, and
after receipt by Agent of such funds, Agent will promptly make such funds
available to Borrower by depositing them to the ordinary checking account
maintained by Borrower at Agent's Commercial Accounts Service Center.

    (b) Sweepline Loans. An overdraft of any of Borrower's checking accounts
with the Sweepline Bank shall be deemed to be an irrevocable request to the
Sweepline Bank to disburse to Borrower a Sweepline Loan in the amount of such
overdraft. The Sweepline Bank will promptly notify Agent (by telephone or in
writing) that the Sweepline Bank has made or intends to make the requested
Sweepline Loan to Borrower. Each Sweepline Loan shall be deemed to have been
made immediately upon the occurrence of the overdraft giving rise to such Loan.

    (c) Multi-Currency Loans For each requested Multi-Currency Loan, Borrower
shall deliver to Agent a written or oral (confirmed in writing by facsimile that
same day) Notice of Borrowing (which notice must be received by Agent prior to
11:00 a.m. (Seattle time)) three (3) Business Days prior to the requested
borrowing date specifying (i) the date of the requested borrowing, (ii) the
amount thereof, (iii) the duration of the Applicable Interest Period applicable
to such Loans, and (iv) the Applicable Currency. Requests for borrowing, or
confirmations thereof,

11

--------------------------------------------------------------------------------

received after the designated hour will be deemed received on the next
succeeding Business Day. Each such Notice of Borrowing shall be irrevocable and
shall be deemed to constitute a representation and warranty by Borrower that as
of the date of such notice the statements set forth in Article 5 hereof are true
and correct and that no Default or Event of Default has occurred and is
continuing. Each Multi-Currency Loan requested by Borrower under this
Section 2.2 shall be in an amount of not less than $500,000 and an integral
multiple of $100,000. The Dollar Equivalent amount of any borrowing in an
Offshore Currency will be determined by Agent for such borrowing on the
Computation Date therefor in accordance with Section 2.3. On receipt of a Notice
of Borrowing, Agent shall promptly notify the Multi-Currency Bank by telephone,
telex or telefax of the date of the requested borrowing and the amount thereof.
The Multi-Currency Bank shall before 1:00 p.m. (Seattle time) on the date of the
requested borrowing, pay the principal amount of the requested borrowing in
immediately available funds to Agent at its Commercial Loan Processing Center,
Seattle, Washington. Upon fulfillment to Agent's satisfaction of the applicable
conditions set forth in Article 4, and after receipt by Agent of such funds,
Agent will promptly make such funds available to Borrower by depositing them to
the ordinary checking account maintained by Borrower at Agent's Commercial
Accounts Service Center.

    Section 2.3 Utilization of Multi-Currency Commitment in Offshore Currencies.

    (a) Agent will determine the Dollar Equivalent amount with respect to any
(i) borrowing comprised of Multi-Currency Loans as of the requested date of
borrowing, (ii) outstanding Multi-Currency Loans as of the last Business Day of
each month, and as of the last Business Day of any Applicable Interest Period,
and (iii) outstanding Multi-Currency Loans as of any redenomination date
pursuant to this Section 2.3 (each such date, a "Computation Date").

    (b) In the case of a proposed borrowing comprised of Multi-Currency Loans,
the Multi-Currency Bank shall be under no obligation to make Multi-Currency
Loans in the requested Offshore Currency as part of such borrowing if Agent has
received notice from the Multi-Currency Bank by 5:00 p.m. (Seattle time) three
(3) Business Days prior to the day of such borrowing that the Multi-Currency
Bank cannot provide Loans in the requested Offshore Currency, in which event
Agent will give notice to Borrower no later than 9:00 a.m. (Seattle time) on the
second Business Day prior to the requested date of such borrowing that the
borrowing in the requested Offshore Currency is not then available, and notice
thereof also will be given promptly by Agent to the Multi-Currency Bank. If
Agent shall have so notified Borrower that any such borrowing in a requested
Offshore Currency is not then available, the borrowing requested in the Notice
of Borrowing shall not occur and Agent will promptly so notify the
Multi-Currency Bank.

    (c) Borrower shall be entitled to request that Multi-Currency Loans
hereunder also be permitted to be made in any other lawful currency constituting
a eurocurrency (other than Dollars), in addition to the eurocurrencies specified
in the definition of "Offshore Currency" herein, that in the opinion of the
Multi-Currency Bank is at such time freely traded in the offshore interbank
foreign exchange markets and is freely transferable and freely convertible into
Dollars (an "Agreed Alternative Currency"). Borrower shall deliver to Agent any
request for designation of an Agreed Alternate Currency in accordance with
Section 11.5, to be received by Agent not later than 11:00 a.m. (Seattle time)
at least five (5) Business Days in advance of the date of any borrowing
hereunder proposed to be made in such Agreed Alternate Currency. Upon receipt of
any such request Agent will promptly notify the Multi-Currency Bank thereof,
which will use its best efforts to respond to such request within two Business
Days of receipt thereof. The Multi-Currency Bank may grant or accept such
request in its sole discretion. Agent will promptly notify Borrower of the
acceptance or rejection of any such request.

    Section 2.4 Currency Exchange Fluctuations. If on any Computation Date Agent
shall have determined that the aggregate Dollar Equivalent principal amount of
all Multi-Currency Loans then

12

--------------------------------------------------------------------------------

outstanding exceeds the Multi-Currency Commitment by more than Five Hundred
Thousand Dollars ($500,000) due to a change in applicable rates of exchange
between Dollars and Offshore Currencies, then Agent shall give notice to
Borrower that a prepayment is required under this Section, and Borrower agrees
thereupon to make prepayments of Multi-Currency Loans such that, after giving
effect to such prepayment the aggregate Dollar Equivalent amount of all
Multi-Currency Loans does not exceed the Multi-Currency Commitment.

    Section 2.5 Agent's Right to Fund Loans. Unless Agent shall have received
notice from a Lender prior to 12:00 Noon (Seattle time) on the date of any
requested borrowing that such Lender will not make available to Agent its share
of the requested borrowing, Agent may assume that such Lender has made such
funds available to Agent on the date such Loan is to be made in accordance with
Section 2.2 hereof and Agent may, in reliance upon such assumption, make
available to Borrower on such date a corresponding amount. If and to the extent
that such Lender shall not have so made such portion available to Agent, such
Lender and Borrower jointly and severally agree to pay to Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to Agent, at (a) in the case of Borrower, the Base Rate and
(b) in the case of such Lender, the Federal Funds Rate. Any such repayment by
Borrower shall be without prejudice to any rights it may have against Lender
that has failed to make available its funds for any requested borrowing.

    Section 2.6 Repayment of Principal.

    (a) Revolving Loans.

    (1) Borrower shall repay to Lenders from time to time such amounts of
principal as may be necessary to ensure that at all times, the sum of the then
outstanding principal balance of all Revolving Loans and Letter of Credit Usage
is equal to or less than the Total Revolving Commitment.

    (2) Borrower shall repay the principal amount of the Revolving Loans on or
before the Revolving Maturity Date.

    (b) Sweepline Loans. Borrower shall repay the principal amount of the
Sweepline Loans on or before the Sweepline Maturity Date.

    (c) Multi-Currency Loans. Borrower shall repay the principal amount of the
Multi-Currency Loans on or before the Multi-Currency Maturity Date.

    Section 2.7 Interest on Loans.

    (a) General Provisions. Borrower agrees to pay to Lenders interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
shall be due and payable, (i) in the case of Revolving Loans, at a per annum
rate equal to the Applicable Interest Rate in effect from time to time with
respect to such Revolving Loan (or respective portions thereof), (ii) in the
case of Sweepline Loans, at a per annum rate equal to the Base Rate, and
(iii) in the case of Multi-Currency Loans, at a per annum rate equal to the
Multi-Currency Rate. If default shall occur in the payment when due of any Loan
(whether at maturity, upon acceleration or otherwise), interest shall accrue at
a per annum rate equal to three percentage points (3%) above the Base Rate
(changing as the Base Rate changes). Accrued but unpaid interest on each LIBOR
Loan shall be paid in arrears on the last day of the Applicable Interest Period,
and, for each LIBOR Loan having an Applicable Interest Period longer than three
months, at the end of each three (3) month period during such Applicable
Interest Period. Accrued but unpaid interest on each Base Rate Loan shall be
paid in arrears on the first Business Day of each calendar month, and at the
applicable maturity date. Accrued but unpaid interest on each Multi-Currency
Loan shall be paid in arrears on the last day of the Applicable Interest Period
and for each Multi-Currency Loan

13

--------------------------------------------------------------------------------

having an Applicable Interest Period longer than three (3) months, on each date
which falls three (3) months after the beginning of such Applicable Interest
Period. Notwithstanding the foregoing, accrued interest on any Loan shall be
payable on demand after the occurrence of an Event of Default.

    (b) Selection of Alternative Rates.

    (1) Borrower, subject to the requirements of this Section 2.7(b), may elect
on any Business Day to have interest accrue on any Revolving Loan or any portion
thereof at the LIBOR Rate for an Applicable Interest Period. Such notice
(herein, an "Interest Rate Notice") shall be given on a Business Day that is at
least two (2) Business Days' prior to the requested date of borrowing and shall
be deemed delivered when communicated to Agent (in the case of an oral notice,
which must be confirmed in writing on the same day) or when received by Agent
(in the case of written notice), except that an Interest Rate Notice
communicated to or received by Agent after 11:00 a.m. (Seattle time) on any
Business Day, shall be deemed to have been delivered or received on the
immediately succeeding Business Day. Such Interest Rate Notice shall identify,
subject to the conditions of this Section 2.7(b), the portions of the Revolving
Loan to accrue interest at the LIBOR Rate and the Applicable Interest Period
which Borrower selects. Any such Interest Rate Notice shall be irrevocable and
shall constitute a representation and warranty by Borrower that as of the date
of such Interest Rate Notice, the statements set forth in Article 5 are true and
correct and that no Default or Event of Default has occurred and is continuing.

    (2) Borrower's right to select the LIBOR Rate to apply to a Revolving Loan
or any portion thereof shall be subject to the following conditions: (i) the
aggregate of all Revolving Loans or portions thereof to accrue interest at a
particular LIBOR Rate for the same Applicable Interest Period shall be an
integral multiple of $100,000 and not less than $1,000,000; (ii) the LIBOR Rate
may not be selected for any Revolving Loan or portion thereof which is already
accruing interest at the LIBOR Rate unless such selection is only to become
effective at the maturity of the Applicable Interest Period then in effect;
(iii) Borrower shall not have selected more than five (5) different Applicable
Interest Periods to be applicable to all or portions of the Revolving Loans;
(iv) the LIBOR Rate shall not be unavailable pursuant to Section 2.7(d) hereof;
(v) no Default or Event of Default shall have occurred and be continuing; and
(vi) if Borrower elects to have some portion (but less than all) of the
Revolving Loans accrue interest at the LIBOR Rate, Borrower shall select a
portion of each Lender's outstanding Revolving Loans to accrue interest at such
rate in proportion to such Lender's Pro Rata Share.

    (3) In the absence of an effective request and acceptance thereof for the
application of a LIBOR Rate, the Revolving Loans or remaining portions thereof
shall accrue interest at the Base Rate. Any Interest Rate Notice which specifies
a LIBOR Rate but fails to identify an Applicable Interest Period shall be deemed
to be a request for the designated LIBOR Rate for an Applicable Interest Period
of one (1) month.

    (4) The Interest Rate Notice may be given with and contained in any Notice
of Borrowing.

    (5) If Borrower delivers an Interest Rate Notice with any Notice of
Borrowing for a Loan and Borrower thereafter declines to take such Loan or a
condition precedent to the making of such Loan is not satisfied or waived,
Borrower shall indemnify Agent and each Lender for all losses and any costs
which Agent or any Lender may sustain as a consequence thereof including,
without limitation, the costs of re-employment of funds at rates lower than the
cost to Lenders of such funds. A certificate from Agent or any Lender setting
forth the amount due to it pursuant to this subparagraph (b)(5) and the basis
for, and the calculation

14

--------------------------------------------------------------------------------

of, such amount shall be conclusive evidence of the amount due to it hereunder.
Payment of the amount owed shall be due within fifteen (15) days after
Borrower's receipt of such certificate.

    (c) Applicable Days For Computation of Interest and Fees. Computations of
interest and fees described in Sections 2.7 and 2.11 shall be made on the basis
of a year of 360 days, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Notwithstanding the foregoing, Letter of Credit fees are
controlled by subsection 3.2(b).

    (d) Unavailable LIBOR Rate. If any Lender determines that for any reason,
fair and adequate means do not exist for establishing a particular LIBOR Rate or
that a LIBOR Rate will not adequately and fairly reflect the cost to it of
making or maintaining the principal amount of a particular LIBOR Loan or that
accruing interest on any LIBOR Loan has become unlawful or is contrary to any
internal policies (of general application), such Lender may give notice of that
fact to Agent and Borrower and such determination shall be conclusive and
binding absent manifest error. After such notice has been given and until such
Lender notifies Borrower and Agent that the circumstances giving rise to such
notice no longer exist, the interest rate or rates so identified in such notice
shall no longer be available. Any subsequent request by Borrower to have
interest accrue at such a LIBOR Rate shall be deemed to be a request for
interest to accrue at the Base Rate. If the circumstances giving rise to the
notice described herein no longer exist, Lender who had previously given notice
of the unavailability of rate(s) shall notify Agent and Borrower in writing of
that fact, and Borrower shall then once again become entitled to request that
such LIBOR Rates apply to the Loans in accordance with Section 2.7(b) hereof.

    (e) Compensation for Increased Costs. In the event that after August 31,
1998, any change occurs in any applicable law, regulation, treaty or directive
or interpretation thereof by any authority charged with the administration or
interpretation thereof, or any condition is imposed by any authority after such
date or any change occurs in any condition imposed by any authority on or prior
to such date which:

    (1) subjects any Lender to any Tax (other than any Tax measured by such
Lender's net or gross income), or changes the basis of taxation of any payments
to any Lender on account of principal of or interest on any LIBOR Loan, the
Notes (to the extent the Notes evidence a LIBOR Loan) or fees in respect of such
Lender's obligation to make LIBOR Loans or other amounts payable with respect to
its LIBOR Loans; or

    (2) imposes, modifies or determines applicable any reserve, deposit or
similar requirements against any assets held by, deposits with or for the
account of, or loans or commitments by, any office of any Lender in connection
with its LIBOR Loans to the extent the amount of which is in excess of, or was
not applicable at the time of computation of, the amounts provided for in the
definition of such LIBOR Rate; or

    (3) affects the amount of capital required or expected to be maintained by
banks generally or corporations controlling banks and any Lender determines that
the amount by which it or any corporation controlling it is required or expected
to maintain or increase its capital is increased by, or based upon, the
existence of this Agreement or of any Lender's Loans or Commitments hereunder;

    (4) imposes upon any Lender any other condition with respect to its LIBOR
Loans or its obligation to make LIBOR Loans;

which, as a result thereof, (i) increases the cost to any Lender of making or
maintaining its Loans or its Commitments hereunder, or (ii) reduces the net
amount of any payment received by any Lender in respect of its LIBOR Loans
(whether of principal, interest, commitment fees or otherwise), or

15

--------------------------------------------------------------------------------

(iii) requires any Lender to make any payment on or calculated by reference to
the gross amount of any sum received by it in respect of its LIBOR Loans, in
each case by an amount which any such Lender in its sole judgment deems
material, then and in any such case Borrower shall pay to Agent for the account
of such Lender on demand such amount or amounts as will compensate such Lender
for any increased cost, deduction or payment actually incurred or made by such
Lender, provided, however, Borrower shall not be obligated for amounts hereunder
unless, promptly after learning thereof any such Lender shall have advised
Borrower of the subjection, change, requirement or other condition forming the
basis for such Lender's request for additional payment hereunder. If Borrower is
advised of any such subjection, change, requirement or other condition prior to
the expiration of an Applicable Interest Period for any LIBOR Loan, Borrower may
elect to prepay the LIBOR Loan without penalty or premium if such prepayment
would reduce or eliminate the amounts which Borrower would otherwise be
obligated to pay any Lender under the terms of this Section 2.7(e). The demand
for payment by any Lender shall be delivered to both Agent and Borrower and
shall state the subjection or change which occurred or the reserve or deposit
requirements or other conditions which have been imposed upon such Lender or the
request, direction or requirement with which it has complied, together with the
date thereof, the amount of such cost, reduction or payment and the manner in
which such amount has been calculated. The statement of any Lender as to the
additional amounts payable pursuant to this Section 2.7(e) shall be conclusive
evidence of the amounts due hereunder absent manifest error.

    The protection of this Section 2.7(e) shall be available to each Lender
regardless of any possible contention of invalidity or inapplicability of the
relevant law, regulation, treaty, directive, condition or interpretation
thereof. In the event that Borrower pays any Lender the amount necessary to
compensate such Lender for any charge, deduction or payment incurred or made by
such Lender as provided in this Section 2.7(e), and such charge, deduction or
payment or any part thereof is subsequently returned to such Lender as a result
of the final determination of the invalidity or inapplicability of the relevant
law, regulation, treaty, directive or condition, then such Lender shall remit to
Borrower the amount paid by Borrower which has actually been returned to such
Lender (together with any interest actually paid to such Lender on such returned
amount), less such Lender's costs and expenses incurred in connection with such
governmental regulation or any challenge made by such Lender with respect to its
validity or applicability.

    Section 2.8 Prepayments. Base Rate Loans may be repaid at any time without
penalty or premium. All prepayments of LIBOR Loans shall be in a minimum amount
of $100,000 and in incriments of $100,000. Except as provided in Section 2.7(e),
if a LIBOR Loan or Multi-Currency Loan is paid prior to the end of the
Applicable Interest Period, a fee computed in the manner set out in Schedule 1
hereto shall be assessed and paid at the time of such payment. Such fee shall be
calculated by Agent and such calculation shall be binding evidence of the amount
due hereunder absent a showing by Borrower of manifest error. Except as provided
in Section 2.7(e), such fee shall apply in all circumstances where a LIBOR Loan
or Multi-Currency Loan is paid prior to the end of the Applicable Interest
Period, regardless of whether such payment is voluntary, mandatory (including,
without limitation, payments required pursuant to Section 2.4 or 2.6(a)(1) or
the result of Agent's or any Lender's collection efforts. Notice of prepayments
shall be given to the Agent by 9:00 am Seattle time (i) as to Base Rate Loans,
on the day of prepayment, and (ii) as to LIBOR Loans, two London Banking Days
prior to the day of prepayment.

    Section 2.9 Notes. The Revolving Loans shall be evidenced by promissory
notes of Borrower substantially in the forms attached hereto as Exhibits A-1,
A-2, and A-3. The Sweepline Loans shall evidenced by a promissory note of
Borrower substantially in the form attached hereto as Exhibit B. The
Multi-Currency Loans shall be evidenced by a promissory note of Borrower
substantially in the forms attached hereto as Exhibits C. The promissory notes
referred to herein are collectively referred to as the "Notes." Each Lender is
hereby authorized to record the date and amount of Loans it makes and

16

--------------------------------------------------------------------------------

the date and amount of each payment of principal and interest thereon on a
schedule annexed to and constituting part of the appropriate Note. Any such
recordation by a Lender shall constitute prima facie evidence of the accuracy of
the information so recorded; provided, however, that the failure to make any
such recordation or any error in any such recordation shall not affect the
obligations of Borrower hereunder or under the Notes.

    Section 2.10 Manner of Payments.

    (a) All payments and prepayments of principal and interest on any Loan and
all other amounts payable hereunder by Borrower to Agent or any Lender shall be
made by paying the same in Dollars and in immediately available funds to Agent
at its Commercial Loan Processing Center, Seattle, Washington not later than
12:00 Noon (Seattle time) on the date on which such payment or prepayment shall
become due.

    (b) Borrower hereby authorizes Agent and each Lender, if and to the extent
any payment is not promptly made pursuant to this Agreement or any other Loan
Document, to charge from time to time against any or all of the accounts of
Borrower with Agent or any Lender or any affiliate of any Lender any amount due
hereunder or under such other Loan Document.

    (c) Whenever any payment hereunder or under any other Loan Document shall be
stated to be due would otherwise occur on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day. In the case of a
LIBOR Loan or a Multi-Currency Loan, whenever the last day of any Applicable
Interest Period would otherwise occur on a day other than a Business Day, the
last day of such Applicable Interest Period shall occur, on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation and payment of interest, unless, such extension would cause the last
date of such Applicable Interest Period to occur in the next following calendar
month, in which case the last day of such Applicable Interest Period shall
occur, on the next preceding Business Day.

17

--------------------------------------------------------------------------------



    (d) Unless Borrower has notified Agent prior to the date any payment to be
made by it is due, that it does not intend to remit such payment, Agent may, in
its sole and absolute discretion, assume that borrower has timely remitted such
payment and may, in its sole and absolute discretion and in reliance thereon,
make available such payment to the Lender entitled thereto. If such payment was
not in fact remitted to Agent in immediately available fund, then each Lender
shall forthwith on demand repay to Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by Agent to such
Lender to the date such amount is repaid to Agent at the Federal Funds Rate.

    Section 2.11 Fees. In addition to certain fees described in Section 3.2(b),
Borrower shall pay the following fees:

    (a) KeyBank Commitment Fee. Immediately upon the execution and delivery of
this Agreement, Borrower shall pay to KeyBank the fees referred to in the Fee
Letter.

    (b) Unused Portion Fee. Borrower shall pay to Agent for the account of
Lenders in accordance with their Pro Rata Shares an annual commitment fee in an
amount equal to the product of (i) the Applicable Percentage and (ii) the Unused
Portion. Such fee shall accrue until the Revolving Maturity Date, be payable
quarterly in arrears on the last Business Day of the quarter and shall be deemed
fully earned when due and non-refundable, in whole or in part, when paid.

    (c) Agent's Fee. Immediately upon the execution and delivery of this
Agreement and on each September 30 thereafter through and including the
September 30 immediately preceding the Revolving Maturity Date, Borrower shall
pay Agent, for its own account, an annual Agent's fee of Ten Thousand Dollars
($10,000). Such fee shall be deemed fully earned when due and non-refundable, in
whole or in part, when paid.

    Section 2.12 Sharing of Payments, Etc. If any Lender shall obtain any
payment in respect of Borrower's obligations under the Loan Documents (whether
voluntary or involuntary, through the exercise of any right of setoff or
otherwise)(other than payments in respect of the Sweepline Loans, the Multi-
Currency Loans, or the Supplemental Commitment) in excess of the amount it would
have received if all payments had been made directly to Agent and apportioned in
accordance with the terms hereof, such Lender shall hold such excess payment in
trust for Agent and Lenders and shall forthwith remit the same to Agent for
Lenders' accounts as herein provided.

    Section 2.13 Application of Payments. Any payment by Borrower hereunder
shall be applied first, against fees, expenses and indemnities due hereunder,
second, against interest then due in respect of any Loan, third, against amounts
due under Section 3.4 hereof, and thereafter, ratably against amounts owing
under any Swap Documents and Loan principal. After the applicable maturity date
for any Loan, payments to be applied to loan principal shall be applied first to
principal installments then due and thereafter to principal installments in the
inverse order of maturity. Agent shall distribute any payment by Borrower in
respect of Revolving Loans in accordance with each Lender's Pro Rata Share. Any
payment by Borrower to Agent in respect of Sweepline Loans and Multi-Currency
Loans shall be solely for the benefit of the Sweepline Bank and the
Multi-Currency Bank, as the case may be. Any payment by Borrower to Bank of
America or Agent in respect of amounts owing under the Supplemental Credit
Agreement shall be solely for the benefit of Bank of America. After any of the
Loans become due (by maturity, upon acceleration or otherwise), any amounts
recovered from Borrower, including, without limitation, through realization on
any Collateral, shall be applied, and distributed by Agent to Lenders, in
accordance with each Lender's Total Pro Rata Share.

18

--------------------------------------------------------------------------------


ARTICLE 3
LETTERS OF CREDIT


    Section 3.1 Letters of Credit. Borrower may request that Agent issue letters
of credit for Borrower's account in accordance with the terms and conditions of
this Article 3.

    Section 3.2 Manner of Requesting Letters of Credit.

    (a) From time to time, Borrower may request that Agent issue standby or
commercial letter of credit for Borrower's account or extend or renew any
existing Letters of Credit. Such request will be made by delivering a written
request or making an oral request (confirmed in writing by facsimile that same
day) for the issuance, extension or renewal of such a letter of credit to Agent
not later than 9:00 a.m. (Seattle time) on the date a new letter of credit is to
be issued or an existing letter of credit is scheduled to expire, provided that,
any request given orally shall be confirmed by Borrower in a writing delivered
to Agent not later than 10:00 a.m. (Seattle time) on the date such oral request
is made. Each such request shall be deemed to constitute a representation and
warranty by Borrower that as of the date of such request, statements set forth
in Article 5 hereof are true and correct and that no Default or Event of Default
has occurred and is continuing. Each such request shall specify the face amount
of the requested Letter of Credit, the proposed date of expiration, the name of
the intended beneficiary thereof, and whether such Letter of Credit is a standby
or commercial letter of credit or an extension or renewal thereof.

    (b) Borrower shall pay to Agent for the account of Lenders a letter of
credit fee (i) with respect to any standby Letters of Credit, equal to .75% (75
basis points) per annum of the amount available to be drawn on the outstanding
standby Letters of Credit, which fee shall not be less than Two Hundred Fifty
Dollars ($250), (ii) with respect to commercial Letters of Credit, equal to
.375% (37.5 basis points) of the face value of each commercial Letter of Credit,
which fee shall not be less than One Hundred Twenty Five Dollars ($125), and
(iii) such other letter of credit fees. Computations of interest and fees
described in this section shall be made on the basis of a year of 365 days, for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.

    (c) Each letter of credit requested hereunder shall (i) be in a face amount
such that after issuance of such letter of credit (A) the Total Utilization will
not exceed the Total Revolving Commitment, and (B) the Letter of Credit Usage
would not exceed $20,000,000; and (ii) have an expiration date not later than
the Revolving Maturity Date.

    (d) At the request of Agent, Borrower shall execute a letter of credit
application and reimbursement agreement, in the standard form then used by
Agent, in respect of each Letter of Credit requested hereunder. The letter of
credit applications and reimbursement agreements now in effect with respect to
each existing Letter of Credit shall remain in full force and effect except
that, if such existing Letter of Credit is extended or renewed, Agent may, at
its option, require Borrower to execute a new letter of credit application and
reimbursement agreement (all reimbursement agreements relating to any of the
Letters of Credit shall, as such agreements may be amended from time to time, be
collectively referred to herein as the "Reimbursement Agreements").

    (e) Subject to the satisfaction of the conditions precedent set forth in
Article 4 and Borrower's compliance with the terms of this Section 3.2, Agent
shall issue and deliver its letter of credit to Borrower or to the designated
beneficiary at such address as Borrower may specify. New Letters of Credit and
extensions or renewals of any existing Letters of Credit shall contain terms and
conditions customarily included in Agent's letters of credit and shall otherwise
be in a form acceptable to Agent.

19

--------------------------------------------------------------------------------

    (f)  Letters of Credit issued hereunder, upon the request of Borrower in
accordance with subsection (a) above, may be denominated in an Offshore
Currency; provided that (i) upon the issuance of each Letter of Credit requested
in an Offshore Currency hereunder, the Dollar Equivalent of Letter of Credit
Usage, calculated at any time, shall not exceed Twenty Million Dollars
($20,000,000), and (ii) should Agent determine at any time that the Dollar
Equivalent of Total Utilization exceeds the Dollar Equivalent of Total Revolving
Commitment, then Borrower shall repay to Lenders such amounts of principal as
may be necessary to ensure that the Dollar Equivalent of Total Utilization is
equal to or less than the Dollar Equivalent of Total Revolving Commitment.

    (g) In the event of any conflict between the terms of any Reimbursement
Agreement and the terms of this Agreement, the terms of this Agreement shall
control, unless Agent has otherwise agreed in a writing.

    Section 3.3 Indemnification; Increased Costs. Borrower agrees to indemnify
Agent and any Lender on demand for any and all additional costs, expenses, or
damages incurred by such Agent or Lender, directly or indirectly, arising out of
the issuance of any Letter of Credit or the purchase of any Letter of Credit
Risk Participation, including, without limitation, any costs of maintaining
reserves in respect thereof and any premium rates imposed by the Federal Deposit
Insurance Corporation in connection therewith. A certificate as to such
additional amounts submitted to Borrower by Agent or such Lender shall be final,
conclusive, and binding, absent manifest error.

    If at any time after the date hereof the introduction of or any change in
applicable law, rule, or regulation or in the interpretation or the
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by Agent or Lender with
any requests directed by any such Governmental Authority (whether or not having
the force of law) shall, with respect to any Letter of Credit or Letter of
Credit Risk Participation subject Agent or such Lender to any Tax or impose,
modify, or deem applicable any reserve, special deposit, or similar requirements
against assets of, deposits with or for the account of, credit extended by Agent
or such Lender or shall impose on Agent or such Lender any other conditions
affecting the Letters of Credit or Letter of Credit Risk Participations and the
result of any of the foregoing is to increase the cost to Agent or such Lender
of issuing a Letter of Credit or holding a Letter of Credit Risk Participation
or to reduce the amount of any sum received or receivable by Agent or such
Lender hereunder with respect to the Letters of Credit or Letter of Credit Risk
Participations, then, upon demand by Agent or such Lender, Borrower shall pay to
Agent or such Lender such additional amount or amounts as will compensate Agent
or such Lender for such increased cost or reduction. A certificate submitted to
Borrower by Agent or such Lender setting forth the basis for the determination
of such additional amount or amounts shall be final, conclusive, and binding,
absent manifest error.

    Borrower agrees to indemnify and hold Agent and each Lender (an
"Indemnitee") harmless from and against any and all (a) Taxes (exclusive of
Taxes measured by net income and gross receipts) and other fees payable in
connection with Letters of Credit, Letter of Credit Risk Participations or the
provisions of this Agreement relating thereto, and (b) any and all actions,
claims, damages, losses, liabilities, fines, penalties, costs, and expenses of
every nature, including reasonable attorney's fees, suffered or incurred by the
Indemnitee otherwise arising out of or relating to this Article 3, any Letter of
Credit, or any Letter of Credit Risk Participations; provided, however, said
indemnification shall not apply to the extent that any such action, claim,
damage, loss, liability, fine, penalty, cost, or expense arises out of or is
based solely upon the Indemnitee's willful misconduct or negligence.

    Section 3.4 Payment by Borrower. Borrower agrees to fully reimburse Agent
for all amounts paid by Agent under any Letter of Credit and to pay interest
thereon at the Base Rate then applicable to Revolving Loans from the date Agent
makes such payment until the date of any demand for reimbursement by Agent. Such
payment shall be made in immediately available funds at Agent's

20

--------------------------------------------------------------------------------

Commercial Loan Processing Center not later than 11:00 a.m. (Seattle time) on
the date Borrower is first notified by Agent that Agent has made payment under
the Letter of Credit; provided, that, if Agent so elects pursuant to the terms
of Section 9.2, following the occurrence of an Event of Default, the face amount
of each Letter of Credit shall become immediately due and payable. If Borrower
shall default in its obligations to reimburse Agent or make any other payment
required hereunder, interest shall accrue on the unpaid amount thereof at a per
annum rate equal to three percentage (3%) points above the Base Rate changing as
such Base Rate changes from the date such amount becomes due and payable until
payment in full by Borrower. Interest on such unpaid amounts shall be calculated
on the basis of a year of 360 days and shall be payable on demand.


ARTICLE 4
CONDITIONS


    Section 4.1 Conditions to Effectiveness of Agreement. This Agreement shall
become effective upon the fulfillment of all of the following:

    (a) New Loan Documents. Agent shall have received the New Loan Documents,
each been duly executed and delivered by Borrower.

    (b) Assignment and Assumption Agreement. Agent shall have received a duly
executed Assignment and Assumption Agreement between Bank of America and KeyBank
dated as of January 2, 2001.

    (c) Payment of Fees. All fees which are due and payable shall have been paid
in full.

    Section 4.2 Conditions to All Loans and Issuances of Letters of Credit. The
obligation of each Lender to make any Loan hereunder and the obligation of Agent
to issue any Letter of Credit, are subject to fulfillment of the following
conditions:

    (a) Prior Conditions. All of the conditions set forth in Section 4.1 shall
have been satisfied.

    (b) Notice of Borrowing. In respect of any Loan, Agent shall have received
the Notice of Borrowing in respect of such Loan; and, in respect of any Letter
of Credit, Agent shall have received from Borrower a request therefor complying
with the requirements of Section 3.2.

    (c) No Default. At the date of the requested Loan or issuance of requested
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing or will have occurred as the result of the making of the Loan or
issuing the Letter of Credit; and the representations and warranties of Borrower
in Article 5 shall be true on and as of such date with the same force and effect
as if made on and as of such date.

    (d) Other Information. Agent and each Lender shall have received such other
statements, opinions, certificates, documents and information as it may
reasonably request in order to satisfy itself that the foregoing conditions have
been fulfilled.

    Section 4.3 Conditions to Certain Loans and Issuances of Letters of
Credit. The obligation of each Lender to make the first Loan hereunder and the
obligation of Agent to issue the first Letter of Credit hereunder, in either
case, that would cause the Total Utilization to exceed Seventy Million Dollars
($70,000,000), are subject to fulfillment of the following conditions:

    (a) Prior Conditions. All of the conditions set forth in Sections 4.1 and
4.2 shall have been satisfied.

    (b) Borrower Authority. Agent shall have received in form and substance
satisfactory to it (i) a copy of a resolution adopted by the Board of Directors
of Borrower authorizing the execution, delivery and performance of this
Agreement and the other New Loan Documents certified by the Secretary of
Borrower; (ii) evidence of the authority and specimen signatures of

21

--------------------------------------------------------------------------------

the persons who have signed this Agreement and the other New Loan Documents;
(iii) a Certificate of Good Standing dated as of a recent date issued by the
Secretary of State of Washington in respect of Borrower; and (iv) such other
evidence of corporate authority as Agent shall reasonably require.

    (c) Legal Opinion. Agent on behalf of each Lender shall have received the
legal opinion of John S. Leness, as General Counsel to Borrower, substantially
in the form attached hereto as Exhibit D and dated on or about the date hereof.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES


    Borrower represents and warrants to Agent and Lenders as follows:

    Section 5.1 Corporate Existence and Power. Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Washington. Borrower is duly qualified to do business in each other
jurisdiction where the nature of its activities or the ownership of its
properties requires such qualification, except to the extent that failure to be
so qualified does not have a material adverse effect on its business, operations
or financial condition. Borrower has full corporate power, authority and legal
right to carry on its business as presently conducted, to own and operate its
properties and assets, and to execute, deliver and perform the Loan Documents to
which it is a party.

    Section 5.2 Corporate Authorization. The execution, delivery and performance
by Borrower of the Loan Documents and any borrowing thereunder and the request
for the issuance of any Letter of Credit thereunder, have been duly authorized
by all necessary corporate action of Borrower, and do not require any
shareholder approval or the approval or consent of any trustee or the holders of
any Indebtedness of Borrower except such as have been obtained (certified copies
thereof having been delivered to Agent), do not contravene any law, regulation,
rule or order binding on it or its Articles of Incorporation or Bylaws and do
not contravene the provisions of or constitute a default under any indenture,
mortgage, contract or other agreement or instrument to which Borrower is a party
or by which Borrower, or any of its properties, may be bound or affected.

    Section 5.3 Government Approvals, Etc. No Government Approval or filing or
registration with any Governmental Authority is required for the making and
performance by Borrower of the Loan Documents to which it is a party or in
connection with any of the transactions contemplated hereby or thereby, except
such as have been heretofore obtained and are in full force and effect
(certified copies thereof having been delivered to Agent).

    Section 5.4 Binding Obligations, Etc. This Agreement has been duly executed
and delivered by Borrower and constitutes, and the other Loan Documents when
duly executed and delivered by Borrower will constitute, the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors' rights generally or by the exercise of judicial discretion in
accordance with general principles of equity.

    Section 5.5 Litigation. There are no actions, proceedings, investigations,
or claims against or affecting Borrower now pending before any court, arbitrator
or Governmental Authority (nor to the knowledge of Borrower has any thereof been
threatened nor does any basis exist therefor) which might reasonably be
determined adversely to Borrower and which, if determined adversely, would be
likely to have a material adverse effect on the financial condition or
operations of Borrower or to impair Agent's lien on the Collateral or Borrower's
rights therein, except as described on Schedule 2 hereto.

    Section 5.6 Lien Priority. On the date any Loan is made or any Letter of
Credit is issued hereunder, the Security Agreement will constitute a valid and
perfected lien of first priority (subject only to the Lien of the Private
Lenders) in and to all Collateral (other than patents, copyrights and

22

--------------------------------------------------------------------------------

trademarks not identified on Schedule 1 of the Security Agreement, as such
Schedule may be modified or supplemented from time to time) and will be
enforceable against all third parties in all jurisdictions as security for all
obligations of Borrower to Agent and Lenders hereunder and under the other Loan
Documents.

    Section 5.7 Financial Condition. The consolidated balance sheet of Borrower
and its Subsidiaries as at April 30, 1998, and the related statements of income
and retained earnings of Borrower and its Subsidiaries for the fiscal year then
ended, copies of which have been furnished to Lenders, fairly present the
consolidated financial condition of Borrower and its Subsidiaries as at such
date, including all material contingent liabilities, and the consolidated
results of operations of Borrower for the period then ended, all in accordance
with GAAP. Neither Borrower nor its Subsidiaries had on such date any material
contingent liabilities, unusual forward or long-term commitments or unrealized
or anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in that balance sheet and in the notes to those
financial statements and since that date there has been no material adverse
change in the financial condition or operations of Borrower or its Subsidiaries.

    Section 5.8 Title and Liens. Borrower has good and marketable title to each
of the properties and assets reflected in its balance sheet referred to in
Section 5.7 hereof (except such as have been since sold or otherwise disposed of
in the ordinary course of business). No assets or revenues of Borrower are
subject to any Lien except as permitted by this Agreement. All properties of
Borrower and its use thereof comply in all material respects with applicable
zoning and use restrictions and with applicable laws and regulations relating to
the environment.

    Section 5.9 Taxes. Borrower has filed all tax returns and reports required
of it, has paid all Taxes which are shown to be due and payable on such returns
and reports, and has provided adequate reserves for payment of any Tax whose
payment is being contested. The charges, accruals and reserves on the books of
Borrower in respect of Taxes for all fiscal periods to date are accurate in all
material respects and there are no material questions or disputes between
Borrower and any Governmental Authority with respect to any Taxes except as
disclosed in the balance sheet referred to in Section 5.7 or otherwise disclosed
to Agent in writing prior to the date of this Agreement.

    Section 5.10 Laws, Orders, Other Agreements. Neither Borrower nor any of its
Subsidiaries is in violation of or subject to any contingent liability on
account of any laws, statutes, rules, regulations and orders of any Governmental
Authority. Neither Borrower or any of its Subsidiaries is in material breach of
or default under any material agreement to which it is a party or which is
binding on it or any of its assets.

23

--------------------------------------------------------------------------------



    Section 5.11 Federal Reserve Regulations. Borrower is not engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Federal Reserve Regulation U), and no part of the proceeds of any
Loan or Letter of Credit will be used to purchase or carry any such margin stock
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any other purpose that violates the applicable provisions of
any Federal Reserve Regulation. Borrower will furnish to any Lender on request a
statement conforming with the requirements of Regulation U.

    Section 5.12 ERISA.

    (a) The present value of all benefits vested under all Pension Plans did
not, as of the most recent valuation date of such Pension Plans, exceed the
value of the assets of the Pension Plans allocable to such vested benefits by an
amount which would represent a potential material liability of Borrower or
affect materially the ability of Borrower to perform this Agreement or the other
Loan Documents.

    (b) No Plan or trust created thereunder, or any trustee or administrator
thereof, has engaged in a "prohibited transaction" (as such term is defined in
Section 406 or Section 2003(a) of ERISA) which could subject such Plan or any
other Plan, any trust created thereunder, or any trustee or administrator
thereof, or any party dealing with any Plan or any such trust to any material
tax or penalty on prohibited transactions imposed by Section 502 or
Section 2003(a) of ERISA.

    (c) No Pension Plan or trust has been terminated, and there have been no
"reportable events" as that term is defined in Section 4043 of ERISA since the
effective date of ERISA.

    (d) No Pension Plan or trust created thereunder has incurred any
"accumulated funding deficiency" (as such term is defined in Section 302 of
ERISA) whether or not waived, since the effective date of ERISA.

    (e) The required allocations and contributions to Pension Plans will not
violate Section 415 of the Code in any material respect.

    Section 5.13 Security Offerings. Neither Borrower nor anyone acting on its
behalf has directly or indirectly offered any Note or similar instrument or
security for sale to any person or solicited from any person any offer to buy
any such instrument or security or approached or negotiated with any person
concerning any such instrument or security in any manner which would violate any
applicable state or federal securities laws, including without limitation, the
Securities Act of 1933, as amended.

    Section 5.14 Investment Company; Public Utility Holding Company. Borrower is
not (a) an "investment company" or a company "controlled" by an investment
company within the meaning of the Investment Company Act of 1940, as amended; or
(b) a "holding company" or a "subsidiary company" of a "holding company" or an
"affiliate" of either a "holding company" or a "subsidiary company" within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

    Section 5.15 Representations as a Whole. This Agreement, the other Loan
Documents, the financial statements referred to in Section 5.7, and all other
instruments, documents, certificates and statements furnished to Agent and
Lenders by Borrower, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein or therein not misleading. Without limiting the
foregoing, each of the representations and warranties made by Borrower in the
other Loan Documents is true and correct on and as of the date when made, as of
August 31, 1998, and on and as of each date this representation is deemed made
hereunder with the same force and effect as if made on and as of such dates.

24

--------------------------------------------------------------------------------


ARTICLE 6
AFFIRMATIVE COVENANTS


    So long as Agent or any Lender shall have any Commitment hereunder or there
shall be any outstanding Letters of Credit and until payment in full of each
Loan and performance of all other obligations of Borrower under this Agreement
and the other Loan Documents, Borrower agrees to do all of the following unless
Agent shall otherwise consent in writing.

    Section 6.1 Use of Proceeds. The proceeds of the Loans and the Letters of
Credit will be used only for working capital, other general corporate purposes,
and for Acquisitions permitted under Section 7.2 and 7.4.

    Section 6.2 Preservation of Corporate Existence, Etc. Borrower will, and
will cause the Subsidiaries to, preserve and maintain their corporate existence,
rights, franchises and privileges in the jurisdictions of their incorporation
and will, and will cause the Subsidiaries to, qualify and remain qualified as
foreign corporations in each jurisdiction where qualification is necessary or
advisable in view of their business and operations or the ownership of their
properties.

    Section 6.3 Visitation Rights. At any reasonable time, and from time to
time, Borrower will, and will cause each Subsidiary to, permit Agent and Lenders
to examine and make copies of and abstracts from the records and books of
account of and to visit the properties of Borrower and to discuss the affairs,
finances and accounts of Borrower with any of its officers or directors.

    Section 6.4 Keeping of Books and Records. Borrower will keep adequate
records and books of account in which complete entries will be made, in
accordance with GAAP, reflecting all financial transactions of Borrower.

    Section 6.5 Maintenance of Property, Etc. Borrower will maintain and
preserve and will cause each Subsidiary to maintain and preserve all of their
respective properties in reasonably good working order and condition, ordinary
wear and tear excepted, and will from time to time make all needed repairs,
renewals and replacements so that the efficiency of such properties shall be
fully maintained and preserved.

    Section 6.6 Compliance with Laws, Etc. Borrower will comply and will cause
each Subsidiary to comply in all material respects with all laws, regulations,
rules, and orders of Governmental Authorities applicable to Borrower or any
Subsidiary or to their respective operations or property, except any thereof
whose validity is being contested in good faith by appropriate proceedings upon
stay of execution of the enforcement thereof.

    Section 6.7 Other Obligations. Borrower will pay and discharge and cause
each Subsidiary to pay and discharge before the same shall become delinquent all
material Indebtedness, Taxes and other obligations for which Borrower or any
Subsidiary is liable or to which their income or property is subject and all
claims for labor and materials or supplies which, if unpaid, might become by law
a Lien upon assets of Borrower or any Subsidiary, except any thereof whose
validity or amount is being contested in good faith by Borrower or the
Subsidiary in appropriate proceedings with provision having been made to the
satisfaction of Agent for the payment thereof in the event the contest is
determined adversely to Borrower or such Subsidiary. In the event any charge is
being contested by Borrower or its Subsidiaries as allowed above, Borrower or
its Subsidiaries shall establish adequate reserves against possible liability
therefor.

    Section 6.8 Insurance. Without limitation on the insurance required by the
Security Agreement to be maintained on the Collateral, Borrower will keep in
force and will cause each Subsidiary to keep in force upon all of their
respective properties and operations policies of insurance carried with
responsible companies in such amounts and covering all such risks as shall be
customary in the industry

25

--------------------------------------------------------------------------------

and reasonably satisfactory to Agent. Borrower will on request furnish to Agent
certificates of insurance or copies of policies evidencing such coverage.

    Section 6.9 Financial Information. Borrower will deliver to Agent in
sufficient copies for distribution to Agent and each Lender:

    (a) Annual Audited Financial Statements. As soon as available and in any
event within ninety (90) days after the end of each fiscal year of Borrower, the
consolidated balance sheet of Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income and the
consolidated statement of retained earnings and statement of cash flows of
Borrower and its Subsidiaries for such year, accompanied by (i) the audit report
thereon by independent certified public accountants selected by Borrower and
reasonably satisfactory to Agent (which reports shall be prepared in accordance
with GAAP and shall not be qualified by reason of restricted or limited
examination of any material portion of the records of Borrower or any Subsidiary
and shall contain no disclaimer of opinion or adverse opinion except such as
Agent in its sole discretion determines to be immaterial) and (ii) an Officer's
Certificate of Borrower certifying that as of the close of such year no Event of
Default or Default had occurred and was continuing;

    (b) Quarterly Unaudited Financial Statements. As soon as available and in
any event within forty-five (45) days after the end of each of the first three
fiscal quarters of Borrower, the unaudited consolidated balance sheet of
Borrower as of the end of such fiscal quarter and the unaudited consolidated
statement of income and consolidated statement of cash flows of Borrower for the
fiscal year to the end of such fiscal quarter, unless the same has been provided
in the form of Borrower's Form 10Q; accompanied by an Officer's Certificate of
Borrower certifying that (i) such reports have been prepared in accordance with
GAAP consistently applied and results of operation of Borrower as at the end of
and for such fiscal quarter and that since the previous fiscal year-end report
referred to in clause (a) there has been no material adverse change in the
financial condition of Borrower and that (ii) as of the close of such fiscal
quarter no Event of Default or Default had occurred and was continuing;

    (c) Annual Financial Projections. As soon as available, but not later than
ninety (90) days after the end of each fiscal year, a copy of Borrower's annual
financial projections;

    (d) Accounts Receivable Summary. As soon as available, but not later than
forty-five (45) days after the end of each fiscal quarter an accounts receivable
aging summary;

    (e) SEC Filings. Promptly, copies of all financial statements and reports
that Borrower sends to its shareholders, and copies of all financial statements
and regular, periodical or special reports (including Forms 10K, 10Q and 8K)
that Borrower or any Subsidiary may make to, or file with, the SEC; and

    (f)  Compliance Certificates. Within ninety (90) days after the close of
each fiscal year of Borrower and within forty-five (45) days after the close of
each of Borrower's fiscal quarters (other than the fourth fiscal quarter), an
officer's certificate signed by the chief financial officer of Borrower stating
that to the best of the signer's knowledge and belief after due inquiry no
Default or Event of Default had occurred and was continuing and setting forth
calculations evidencing compliance with Sections 6.12, 6.13, 6.14, 6.15, and
6.17 hereof;

    (g) Other. All other statements, reports and other information as Agent or
any Lender may reasonably request concerning the Collateral or the financial
condition and business affairs of Borrower.

    Section 6.10 Notification. Promptly after learning thereof, Borrower shall
notify Agent of (a) any action, proceeding, investigation or claim against or
affecting Borrower or any Subsidiaries instituted

26

--------------------------------------------------------------------------------

before any court, arbitrator or Governmental Authority or, to Borrower's
knowledge, threatened to be instituted, which might reasonably be determined
adversely to Borrower and which, if determined adversely, would be likely to
have a material adverse effect on the financial condition or operations of
Borrower, or to impair Agent's or Lenders' lien on Collateral or Borrower's
rights therein, or to result in a judgment or order against Borrower for more
than $500,000 in excess of insurance coverage or, when combined with all other
pending or threatened claims, more than $500,000 in excess of insurance
coverage; (b) any substantial dispute between Borrower or any Subsidiaries and
any Governmental Authority; (c) any labor controversy which has resulted in or,
to Borrower's knowledge, threatens to result in a strike which would materially
affect the business operations of Borrower or any Subsidiary; (d) if Borrower or
any member of the Controlled Group gives or is required to give notice to the
PBGC of any "reportable event" (as defined in subsections (b)(1),(2),(5) or
(6) of Section 4043 of ERISA) with respect to any Plan (or the Internal Revenue
Service gives notice to the PBGC of any "reportable event" as defined in
subsection (c)(2) of Section 4043 of ERISA and Borrower obtains knowledge
thereof) which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; and (e) the
occurrence of any Event of Default or Default. In the case of the occurrence of
an Event of Default or Default, Borrower will deliver to Agent an Officer's
Certificate specifying the nature thereof, the period of existence thereof, and
what action Borrower proposes to take with respect thereto.

    Section 6.11 Additional Payments; Additional Acts. From time to time,
Borrower will (a) pay or reimburse Agent and Lenders on request for all Taxes
(other than Taxes imposed on the net or gross income of Agent or Lenders)
imposed on any Loan Document or payment and for all reasonable expenses,
including legal fees, incurred by Agent or any Lender in connection with the
preparation of the Loan Documents or the making or administration of the Loans,
or the issuance of any Letter of Credit; (b) pay or reimburse Agent and any
Lender for all reasonable expenses, including legal fees, incurred by Agent or
any Lender in connection with the enforcement by judicial proceedings or
otherwise of any of the rights of Agent or any Lender under the Loan Documents
(including the enforcement or protection of Agent's or any Lender's rights in
any bankruptcy or any insolvency proceeding); (c) obtain and promptly furnish to
Agent evidence of all such Government Approvals as may be required to enable
Borrower to comply with its obligations under the Loan Documents and to continue
in business as conducted without material interruption or interference; and
(d) execute and deliver all such instruments (such as Uniform Commercial Code
continuation statements) and perform all such other acts as Agent or any Lender
may reasonably request to carry out the transactions contemplated by the Loan
Documents and to maintain the continuous perfection and priority of Agent's lien
on all Collateral.

    Section 6.12 Fixed Charge Coverage Ratio. For any four consecutive fiscal
quarters, Borrower shall maintain, on a consolidated basis, a Fixed Charge
Coverage Ratio of at least 1.50 to 1. "Fixed Charge Coverage Ratio" shall mean
the quotient obtained by dividing (a) the sum of Cash Flow by (b) the sum of
Fixed Charges. "Cash Flow" shall mean Borrower's net income after taxes, plus
interest expense, depreciation and amortization, and less the aggregate amount
of any dividends issued. "Fixed Charges" shall mean Borrower's interest expense,
plus its current portion of any long-term debt.

    Section 6.13 Funded Debt Ratio. As of the end of each fiscal quarter,
Borrower shall maintain, on a consolidated basis, a Funded Debt Ratio of not
more than 4.25 to 1. As used herein "Funded Debt Ratio" shall mean as of the end
of any fiscal quarter, the quotient obtained by dividing (a) the Funded Debt as
of the end of such fiscal quarter by (b) the EBITDA for such quarter and the
three immediately preceding fiscal quarters, plus, in the event that Borrower
has acquired any Subsidiaries during such fiscal quarter or during the
immediately preceding three fiscal quarters, the EBITDA of such Subsidiaries
from the first day of the immediately preceding three fiscal quarters through
the date

27

--------------------------------------------------------------------------------

of acquisition of each Subsidiary. "EBITDA" shall mean pre-tax net income (or
pre-tax net loss), plus, the sum of (i) interest expense, (ii) depreciation
expense, (iii) depletion expense, and (iv) amortization expense.

    Section 6.14 Minimum Net Worth. Borrower shall maintain, on a consolidated
basis, as at the end of each fiscal quarter, a Tangible Net Worth equal to or
greater than the then applicable Minimum Net Worth. "Minimum Net Worth" shall
mean $27,800,000, plus cumulative quarterly increases equal to fifty percent
(50%) of Borrower's net income for all fiscal quarters ending on or after
July 31, 1999, excluding any adjustments thereto for losses, plus all amounts
contributed to Borrower as equity at any time after September 1, 1999.

    Section 6.15 Debt to Tangible Net Worth Ratio. Borrower shall maintain, on a
consolidated basis, a ratio of Debt to Tangible Net Worth of not more than
(a) 3.70 to 1 as at the fiscal quarters ending April 30, 2000, July 31, 2000,
October 31, 2000 and January 31, 2001; (b) 3.10 to 1 as at the fiscal quarters
ending April 30, 2001, July 31, 2001, October 31, 2001 and January 31, 2002; and
(c) 2.60 to 1 as at the fiscal quarters ending April 30, 2002 and thereafter. As
used herein, "Debt" shall mean, on a consolidated basis, all liabilities of
Borrower as determined and computed in accordance with GAAP other than Senior
Unsecured Debt, Subordinated Debt, and for clarification purposes only, minority
interests.

    Section 6.16 Guaranties and Security Agreements from Subsidiaries. After any
entity becomes a Domestic Subsidiary of Borrower, other than those Subsidiaries
set forth on Schedule 3 hereto, and unless Agent and the Majority Lenders
provide prior written consent to the contrary, such Domestic Subsidiary shall
execute and deliver to Agent, promptly upon Agent's request, (a) a guaranty
agreement, unconditionally guarantying Borrower's obligations under the Loan
Documents, (b) a security agreement granting Agent for its benefit and the
ratable benefit of Lenders', a first priority and exclusive security interest in
all personal property of such Domestic Subsidiary, (c) a copy of a resolution
adopted by the Board of Directors of such Domestic Subsidiary authorizing the
execution, delivery, and performance of the guaranty and security agreement, and
(d) such other documents and agreements as Agent may reasonably request. All of
the foregoing documents shall be in form and substance satisfactory to Agent.
Each such Domestic Subsidiary shall be referred to herein as a "Guarantor."

    Section 6.17 Senior Funded Debt Ratio. Borrower shall maintain, on a
consolidated basis, a Senior Funded Debt Ratio of not more than (a) 4.00 to 1 as
at the fiscal quarters ending April 30, 2000 and July 31, 2000; (b) 3.75 to 1 as
at the fiscal quarters ending October 31, 2000; (c) 3.50 to 1 as at the fiscal
quarters ending January 31, 2001; (d) 3.25 to 1 as at the fiscal quarters ending
April 30, 2001 and July 31, 2001; and (e) 3.00 to 1 as at the fiscal quarters
ending October 31, 2001 and thereafter. As used herein, "Senior Funded Debt
Ratio" shall mean, as of the end of any fiscal quarter, the quotient obtained by
dividing (A) Senior Funded Debt as of the end of such fiscal quarter by (B) the
EBITDA for such quarter and the three immediately preceding fiscal quarters,
plus, in the event that Borrower has acquired any Subsidiaries during such
fiscal quarter or during the immediately preceding three fiscal quarters, the
EBITDA of such Subsidiaries from the first day of the immediately preceding
three fiscal quarters through the date of acquisition of each Subsidiary.
"EBITDA" shall mean pre-tax net income (or pre-tax net loss), plus, the sum of
(i) interest expense, (ii) depreciation expense, (iii) depletion expense, and
(iv) amortization expense.

    Section 6.18 Update of Collateral. From time to time, Agent may request that
Borrower supplement Schedule 1 of the Security Agreement to include: (i) any new
patent, patent applications, trademarks or trademark applications acquired by
Borrower after the date hereof; and/or (ii) any copyrights in which Borrower
then has any interest. Borrower shall promptly and fully comply with any such
request and, if requested by Agent, Borrower shall sign such new security
agreements or documents, and shall take such other actions, as Agent may
reasonably request to create and perfect a

28

--------------------------------------------------------------------------------

security interest in favor of Bank of America in its capacity as agent under the
Security Agreement and to establish and ensure the first priority of such
security interest.


ARTICLE 7
NEGATIVE COVENANTS


    So long as Agent or any Lender shall have any Commitment hereunder or there
shall be any outstanding Letters of Credit and until payment in full of each
Loan and performance of all other obligations of Borrower under this Agreement
and the other Loan Documents, Borrower agrees that it will not do any of the
following unless Agent shall otherwise consent in writing, such consent not to
be unreasonably withheld.

    Section 7.1 Dividends, Purchase of Stock, Etc. During the continuance of any
Default or Event of Default, or if such payment or distribution would result in
a Default or Event of Default, Borrower shall not, and shall cause each
Subsidiary to not, (a) declare or pay any dividend (except dividends payable in
its capital stock) on any shares of any class of its capital stock or (b) apply
any assets to the purchase, redemption or other retirement of, or set aside any
sum for the payment of any dividends on or for the purchase, redemption or other
retirement of, or make any other distribution by reduction of capital or
otherwise in respect of, any shares of any class of capital stock of Borrower.

    Section 7.2 Liquidation, Merger, Sale of Assets. Neither Borrower nor any
Guarantor shall liquidate, dissolve or enter into any consolidation, joint
venture, partnership or other combination or sell, lease, or dispose of
(including through transfers to any Subsidiary that has not executed a guaranty
and security agreement pursuant to Section 6.16) all or any substantial portion
of its business or assets or of any Collateral (excepting sales of goods in the
ordinary course of business). Neither Borrower nor any Guarantor shall merge
with any other person except that the Borrower or Guarantor may merge with
another person engaged in business similar or related to Borrower's provided
that (a) such a merger is an Acquisition, (b) prior to such Acquisition, no
Default or Event of Default has occurred nor is continuing and such Acquisition
shall not cause a Default or an Event of Default hereunder, (c) ten (10) days
prior to such Acquisition, Borrower provides to Agent and each Lender written
notice of such Acquisition and evidence that such Acquisition complies with the
terms and conditions contained herein, and (d) the amount of such Acquisition,
together with the amount of all other acquisitions consummated within the twelve
(12) consecutive months (including all other Acquisitions by merger or otherwise
as permitted under this Section 7.2 and Section 7.4 hereof), does not exceed
$10,000,000.

    Section 7.3 Indebtedness. Neither Borrower nor any Guarantor shall create,
incur or become liable for any Indebtedness except (a) the Loans and
Indebtedness hereunder in respect of the Letters of Credit and Swap Documents,
(b) existing Indebtedness reflected on the balance sheets referred to in
Section 5.7, (c) current accounts payable or accrued or other current
liabilities incurred by Borrower or Guarantor in the ordinary course of
business, (d) indebtedness for the deferred purchase price, or for obligations
under leases, of real and personal property used by Borrower or Guarantor in its
business, (e) Indebtedness incurred in respect of any Acquisition permitted
under Section 7.2 or 7.4, which, in the aggregate, measured on any rolling
twelve (12) month period, does not exceed Five Million Dollars ($5,000,000),
(f) Senior Unsecured Debt and Subordinated Debt which when taken together do not
exceed, in the aggregate, at any one time outstanding, Twenty-Five Million
Dollars ($25,000,000), and (g) any amounts owing under the Supplemental Credit
Agreement.

    Section 7.4 Guaranties, Etc. Except for the guaranties set forth on
Schedule 4 hereto, neither Borrower nor any Guarantor shall assume, guaranty,
endorse or otherwise become directly or contingently liable for, or obligated to
purchase, pay or provide funds for payment of, any obligation or Indebtedness of
any other person, other than by endorsement of negotiable instruments for
deposit or collection or by similar transactions in the ordinary course of
business.

29

--------------------------------------------------------------------------------

    Section 7.5 Liens. Neither Borrower nor any Guarantor shall create, assume
or suffer to exist any Lien except (a) liens pursuant to the Security Agreement,
(b) existing Liens reflected in the balance sheet referred to in Section 5.7,
(c) Liens described on Schedule 5 hereto, and (d) with respect to any Guarantor,
liens pursuant to the security agreements required under Section 6.16.

    Section 7.6 Investments. Borrower shall not make any loan or advance to any
person or purchase or otherwise acquire the capital stock, assets or obligations
of, or any interest in, any person, except (a) commercial bank time deposits
maturing within one year, (b) marketable general obligations of the United
States or a State or marketable obligations fully guaranteed by the United
States, (c) short-term commercial paper with the highest rating of a generally
recognized rating service, (d) the Acquisition of Spearhead Automated
Systems, Inc., or (e) an Acquisition of another person engaged in business
similar or related to Borrower's provided that (i) prior to such Acquisition, no
Default or Event of Default has occurred nor is continuing and such Acquisition
shall not cause a Default or an Event of Default hereunder, (ii) ten (10) days
prior to such Acquisition, Borrower provides to Agent and each Lender written
notice of such Acquisition and evidence that such Acquisition complies with the
terms and conditions contained herein, and (iii) the amount of such Acquisition,
together with the amount of all other acquisitions consummated within the twelve
(12) consecutive months (including any Acquisitions by merger as permitted under
Section 7.2 hereof), does not exceed $10,000,000.

    Section 7.7 Operations. Borrower shall not engage in any activity which is
substantially different from or unrelated to the present business activities or
products of Borrower.

    Section 7.8 ERISA Compliance. Neither Borrower nor any member of the
Controlled Group nor any Plan will:

    (a) engage in any "prohibited transaction" (as such term is defined in
Section 406 or Section 2003(a) of ERISA) which could result in a material
liability to Borrower;

    (b) incur any "accumulated funding deficiency" (as such term is defined in
Section 302 of ERISA) whether or not waived which could result in a material
liability to Borrower;

    (c) terminate any Pension Plan in a manner which could result in a material
liability to Borrower or could result in the imposition of a material Lien on
any property of Borrower or any member of the Controlled Group pursuant to
Section 4068 of ERISA; or

    (d) violate state or federal securities laws applicable to any Plan in any
material respect.

30

--------------------------------------------------------------------------------



    Section 7.9 Senior Unsecured Debt. Borrower shall maintain no funds on
deposit with, shall not acquire any certificates of deposit or other financial
instruments from, nor hold any Indebtedness owing to Borrower by, any Senior
Unsecured Bank unless such Senior Unsecured Bank shall first have executed a
written agreement in favor of Lenders (in form and substance acceptable to
Lenders) subordinating or waiving its rights to set-off or to assert any
"bankers lien." Borrower shall comply at all times with all terms and conditions
set forth in any document or instrument evidencing any Senior Unsecured Debt and
shall take all other actions as may be necessary to ensure that at all times
(before or after the expiration of any applicable grace periods), no Senior
Unsecured Bank shall have the right to accelerate the maturity of any
installment of the Senior Unsecured Debt.


ARTICLE 8
EVENTS OF DEFAULT


    Section 8.1 Events of Default. The occurrence of any of the following events
shall constitute an "Event of Default" hereunder.

    (a) Payment Default. Borrower shall fail to pay for a period of three
(3) Business Days when due any amount of principal of or interest on any Loan or
any other amount payable by it hereunder including, without limitation, amounts
due in respect of Letters of Credit; or

    (b) Breach of Warranty. Any representation or warranty made (or deemed made
pursuant to Section 2.2 or 3.2 hereof) by Borrower under or in connection with
this Agreement or any Loan Document shall prove to have been incorrect in any
material respect when made; or

    (c) Breach of Certain Covenants. Borrower shall have failed to comply with
Sections 6.2, 6.8, 6.10(e), 6.12, 6.13, 6.14, 6.15, 6.17, any provision of
Article 7 of this Agreement, or, to the extent that it relates to the obtaining
and maintaining of insurance or delivery of evidence of same, Section 11 of the
Security Agreement; or

    (d) Breach of Other Covenant. Borrower shall fail to perform or observe any
other material covenant, obligation or term of any Loan Document executed by it
and such failure shall remain unremedied for thirty (30) days after written
notice thereof shall have been given to Borrower by Agent; or

    (e) Cross-default. Borrower shall fail (i) to pay when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) any
amounts owing under any Swap Document, Indebtedness which in the aggregate
exceeds One Hundred Thousand Dollars ($100,000) or any interest or premium
thereon and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness, or
(ii) to perform any term or covenant on its part to be performed under any Swap
Document or any agreement or instrument relating to any such Indebtedness and
required to be performed and such failure shall continue after the applicable
grace period, if any, specified in such Swap Document, agreement or instrument,
if the effect of such failure to perform is to accelerate or to permit the
acceleration of the maturity of any obligations under the Swap Document or of
such Indebtedness, or (iii) any amounts owing under any Swap Document or such
Indebtedness shall be declared to be due and payable or required to be prepaid
(other than by regularly scheduled required prepayment) prior to the stated
maturity thereof; or

    (f)  Voluntary Bankruptcy, Etc. Without the prior written consent of Agent
and Lenders, Borrower or any Subsidiary shall: (i) file a petition seeking
relief for itself under Title 11 of the United States Code, as now constituted
or hereafter amended, or file an answer consenting to, admitting the material
allegations of or otherwise not controverting, or fail timely to controvert a
petition filed against it seeking relief under Title 11 of the United State
Code, as now constituted or hereafter amended; or (ii) file such petition or
answer with respect to relief under the

31

--------------------------------------------------------------------------------

provisions of any other now existing or future applicable bankruptcy,
insolvency, or other similar law of the United States of America or any State
thereof or of any other country or jurisdiction providing for the
reorganization, winding-up or liquidation of corporations or an arrangement,
composition, extension or adjustment with creditors; or

    (g) Involuntary Bankruptcy, Etc. An order for relief shall be entered
against Borrower or any Subsidiary under Title 11 of the United States Code, as
now constituted or hereafter amended, which order is not stayed; or upon the
entry of an order, judgment or decree by operation of law or by a court having
jurisdiction in the premises which is not stayed adjudging it a bankrupt or
insolvent under, or ordering relief against it under, or approving as properly
filed a petition seeking relief against it under the provisions of any other now
existing or future applicable bankruptcy, insolvency or other similar law of the
United States of America or any State thereof or of any other country or
jurisdiction providing for the reorganization, winding-up or liquidation of
corporations or any arrangement, composition, extension or adjustment with
creditors; or appointing a receiver, liquidator, assignee, sequestrator, trustee
or custodian of Borrower, or any Subsidiary or of any substantial part of its or
their property, or ordering the reorganization, winding-up or liquidation of its
or their affairs; or upon the expiration of sixty (60) days after the filing of
any involuntary petition against it seeking any of the relief specified in
Section 8.1(f) or this Section 8.1(g) without the petition being dismissed prior
to that time; or

    (h) Insolvency, Etc. Borrower or any Subsidiary shall (i) make a general
assignment for the benefit of its creditors or (ii) consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, or
custodian of all or a substantial part of the property of Borrower or any
Subsidiary, as the case may be, or (iii) admit its insolvency or inability to
pay its debts generally as they become due, or (iv) fail generally to pay its
debts as they become due, or (v) take any action (or suffer any action to be
taken by its directors or shareholders) looking to the dissolution or
liquidation of Borrower or any Subsidiary, as the case may be; or

    (i)  Judgment. A final judgment or order for the payment of money in excess
of Five Hundred Thousand Dollars ($500,000) in excess of insurance coverage or
which impairs the lien on Collateral or rights of Borrower therein in any
material respect, shall be rendered against Borrower and such judgment or order
shall continue unsatisfied and in effect for a period of ten (10) consecutive
days following entry, or all or substantially all of the assets of Borrower are
attached, seized, subject to writ or warrant or are levied on or come into the
possession or control of a receiver, trustee, custodian or assignee for the
benefit of creditors; or

    (j)  Government Approvals. Any Government Approval or registration or filing
with any Governmental Authority now or hereafter required in connection with the
performance by Borrower of its obligations set forth in the Loan Documents shall
be revoked, withdrawn or withheld or shall fail to remain in full force and
effect unless in the reasonable opinion of Agent such revocation, withdrawal or
withholding would not be likely to have a material adverse affect on the ability
of Borrower to perform its obligations under the Loan Documents; or

    (k) Other Government Action. Borrower is enjoined or restrained or in any
way prevented by order of a court or other Governmental Authority from
conducting all or a substantial part of its business affairs or operations; or

    (l)  ERISA. Borrower or any member of the Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of One Million Dollars
($1,000,000) which it shall have become liable to pay to the PBGC or to a Plan
under Section 515 of ERISA or Title IV of ERISA; or notice of intent to
terminate a Plan or Plans (other than a multi-employer plan, as defined in
Section 4001(3) of ERISA, having aggregate Unfunded Vested Liabilities in excess
of One Million Dollars ($1,000,000) shall be filed under Title IV of ERISA by
Borrower, any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the

32

--------------------------------------------------------------------------------

PBGC shall institute proceedings under Title IV of ERISA to terminate any Plan
or Plans which could result in any liability of Borrower in excess of One
Million Dollars ($1,000,000); or

    (m) Note Agreement Default. The occurrence of an "Event of Default" or
"Default" under the Note Agreement, as such terms are defined therein.

    Section 8.2 Consequences of Default. If an Event of Default described in
Section 8.1(f) or 8.1(g) shall occur and be continuing, then in any such case,
the Commitments shall be immediately terminated and, if any Loans or Letters of
Credit shall have been made or issued, the principal of and interest on the
Loans, the face amounts of all issued and outstanding Letters of Credit, and all
other sums payable by Borrower under the Loan Documents shall become immediately
due and payable all without notice or demand of any kind.

    If any other Event of Default shall occur and be continuing, then in any
such case and at any time thereafter so long as any such Event of Default shall
be continuing, (i) Agent shall at the request, or may with the consent, of the
Majority Lenders immediately terminate the Commitments, and, if any Revolving
Loans or Letters of Credit shall have been made or issued, Agent shall at the
request, or may with the consent, of the Majority Lenders declare the principal
of and the interest on the Revolving Loans, the face amounts of all issued and
outstanding Letters of Credit, and all other sums payable by Borrower under the
Loan Documents with respect to such Revolving Loans and Letters of Credit
immediately due, whereupon the same shall become immediately due and payable all
without protest, presentment, notice or demand, all of which Borrower expressly
waives, and (ii) Agent shall at the request, or may with the consent, of the
Sweepline Bank or Multi-Currency Bank, terminate the Sweepline Commitment and
the Multi-Currency Commitment, as applicable, and declare the principal of and
the interest on the Sweepline Loans and the Multi-Currency Loans, and all other
sums payable by Borrower under the Loan Documents with respect to such Sweepline
Loans and Multi-Currency Loans immediately due, whereupon the same shall become
immediately due and payable all without protest, presentment, notice or demand,
all of which Borrower expressly waives.

    Regardless of whether Borrower's obligations to repay the Loans and Letters
of Credit have been accelerated pursuant to the preceding sentences, Agent shall
at the request, or may with the consent, of the Majority Lenders realize on any
or all of the Collateral by exercising any remedies provided in any Security
Document or otherwise provided by law. Amounts paid or received hereunder in
respect of issued and outstanding Letters of Credit which exceed amounts paid by
Agent under such Letters of Credit shall be held (and applied) as cash
collateral to secure the performance of all obligations of Borrower owing to
Agent and Lenders hereunder and under the other Loan Documents. Agent and
Lenders may exercise or pursue any remedy or cause of action permitted by this
Agreement, the Notes, and any other Loan Document or applicable law. The rights
and remedies provided by law, this Agreement, the Notes and the other Loan
Documents are cumulative and non exclusive, and the exercise or partial exercise
of any right, power or remedy hereunder shall not preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.


ARTICLE 9
AGENT


    Section 9.1 Authorization and Action. Each Lender hereby appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Agent shall have
no duties or responsibilities except those expressly set forth in this
Agreement. The duties of Agent shall be mechanical and administrative in nature;
Agent shall not have by reason of this Agreement a fiduciary relationship in
respect of any Lender; and nothing in this Agreement or the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement or the other Loan
Documents except as expressly

33

--------------------------------------------------------------------------------

set forth herein. As to any matters not expressly provided for by this
Agreement, including enforcement or collection of the Loans and Letters of
Credit, Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining) upon the instructions of the
Majority Lenders, and such instructions shall be binding upon all Lenders,
provided that Agent shall not be required to take any action which exposes Agent
to personal liability or which is contrary to the Loan Documents or applicable
law and provided, further, that without the consent of all Lenders, Agent shall
not change or modify any Lender's Commitment, the definition of "Majority
Lenders", the timing or rates of interest payments, the timing or amounts of
principal payments due in respect of Loans and Letters of Credit, and provided,
further, that the terms of Section 2.5, Article 3, this Article 9 and Article 10
shall not be amended without the prior written consent of Agent (acting for its
own account). In the absence of instructions from the Majority Lenders, Agent
shall have authority (but no obligation), in its sole discretion, to take or not
to take any action, unless this Agreement specifically requires the consent of
Lenders or the consent of the Majority Lenders and any such action or failure to
act shall be binding on all Lenders. Each Lender and each holder of any Note
shall execute and deliver such additional instruments, including powers of
attorney in favor of Agent, as may be necessary or desirable to enable Agent to
exercise its powers hereunder.

    Section 9.2 Duties and Obligations.

    (a) Neither Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or any of them
under or in connection with this Agreement or any other Loan Document except for
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent (i) may treat each Lender which is a party
hereto as the party entitled to receive payments hereunder until Agent receives
written notice of the assignment of such Lender's interest herein signed by such
Lender and made in accordance with the terms hereof and a written agreement of
the assignee that it is bound hereby to the same extent as it would have been
had it been an original party hereto, in each case in form satisfactory to
Agent; (ii) may consult with legal counsel (including counsel for Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement, any other Loan Document, or in any instrument or document furnished
pursuant hereto or thereto; (iv) shall not have any duty to ascertain or to
inquire as to the performance of any of the terms, covenants, or conditions of
the Loan Documents, or of any instrument or document furnished pursuant thereto
on the part of Borrower or as to the use of the proceeds of any Loan; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, effectiveness, or value of this Agreement, of any
other Loan Document, or of any instrument or document furnished pursuant hereto
or thereto; and (vi) shall incur no liability under or in respect to this
Agreement or any other Loan Document by acting upon any oral or written notice,
consent, certificate or other instrument or writing (which may be by telex,
facsimile transmission, telegram or cable) believed by it to be genuine and
signed, sent or made by the proper party or parties or by acting upon any
representation or warranty of Borrower made or deemed to be made in this
Agreement or any other Loan Document. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

34

--------------------------------------------------------------------------------

    (b) Agent will promptly transmit to each Lender copies of all documents
received from Borrower pursuant to the requirements of this Agreement other than
documents which by the terms of this Agreement, Borrower is obligated to deliver
directly to Lenders.

    (c) Each Lender or its assignee shall furnish to Agent in a timely fashion
such documentation (including, but not by way of limitation, IRS Forms Nos. W-8,
1001 and 4224) as may be reasonably requested by Agent to establish such
Lender's status for tax withholding purposes.

    (d) Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default under any of the Loan Documents unless Agent
has received written notice from a Lender or Borrower referring to one or more
of the Loan Documents, describing such Default or Event of Default and stating
that such notice is a "notice of default." In the event that Agent receives such
a notice, Agent shall promptly notify each of Lenders.

    Section 9.3 Dealings Between Bank of America and Borrower. With respect to
its Commitment, the Loans made by it, and the Letters of Credit issued by it,
Bank of America shall have the same rights and powers under this Agreement and
the other Loan Documents as any other Lender and may exercise the same as though
it were not Agent, and the term "Lender" as used herein and in the other Loan
Documents shall unless otherwise expressly indicated include Bank of America in
its individual capacity. Bank of America may accept deposits from, lend money
to, act and generally engage in any kind of business with Borrower and any
person which may do business with Borrower, all as if Bank of America were not
Agent hereunder and without any duty to account therefor to Lenders.

    Section 9.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or the other Lenders and based
upon such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or the other Lenders and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

    Section 9.5 Indemnification. Each Lender agrees to indemnify Agent (to the
extent not reimbursed by Borrower) ratably, in the same proportion as its Pro
Rata Share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by Agent under this
Agreement or any other Loan Document, except any such as result from Agent's
gross negligence or willful misconduct. Without limiting the foregoing, each
Lender agrees to reimburse Agent promptly on demand ratably, in the same
proportion as its Pro Rata Share, for any out-of-pocket expenses, including
legal fees, incurred by Agent in connection with the administration or
enforcement or preservation of any rights under any Loan Document (to the extent
that Agent is not reimbursed for such expenses by Borrower).

    Section 9.6 Successor Agent. Agent may give written notice of resignation at
any time to Lenders and may be removed at any time with cause by the Majority
Lenders. If Agent shall have resigned or been removed in accordance with the
terms of this Section 9.6, the Majority Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Agent's giving of notice of resignation or the Majority Lenders'
removal of the retiring Agent, then the retiring Agent may on behalf of Lenders,
appoint a successor Agent, which shall be one of Lenders or a bank organized
under the laws of the United States or of any state thereof, or any affiliate of
such bank, and having a combined capital and surplus of at least Five Hundred
Million Dollars ($500,000,000). Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the

35

--------------------------------------------------------------------------------

retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. Until the acceptance by such a successor
Agent, the retiring Agent shall continue as "Agent" hereunder. After any
retiring Agent's resignation or removal hereunder as Agent shall become
effective, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. Any person into which Agent may be merged or converted or with which
it may be consolidated or any person resulting from any merger, conversion or
consolidation to which it shall be a party or any person to which Agent may sell
or transfer all or substantially all of its agency relationships shall be the
successor to Agent hereunder without the execution or filing of any paper or
further act, anything herein to the contrary notwithstanding.


ARTICLE 10
LETTER OF CREDIT RISK PARTICIPATIONS


    Section 10.1 Sale of Risk Participations. Agent agrees to sell to Lenders,
and upon issuance of any Letter of Credit hereunder each Lender shall be deemed
to have unconditionally and irrevocably purchased from Agent, an undivided risk
participation in such Letter of Credit in proportion to such Lender's Pro Rata
Share.

    Section 10.2 Notice to Lenders. Via telephone, telex, or facsimile, Agent
will promptly advise each Lender of each Letter of Credit issued hereunder.
Agent shall not have any duty to ascertain or to inquire as to the accuracy of
the information furnished by Borrower, or accuracy of the representations and
warranties made by Borrower in any request for the issuance of such Letter of
Credit nor shall Agent have any duty to confirm that all conditions precedent to
the issuance of such Letter of Credit have been fully satisfied.

    Section 10.3 Payment Obligations.

    (a) Reimbursements to Agent. In the event Borrower fails to pay any amount
due under Section 3.4 by 12:00 noon (Seattle time) on the date Agent shall make
demand for payment thereof, Lenders shall each, upon receipt of notice from
Agent of such failure, pay to Agent their Pro Rata Share of such amount,
provided, however, if Borrower pays a portion but less than all of the amount
due under Section 3.4, Lenders shall each pay Agent only their respective Pro
Rata Shares of the difference between the amount due under Section 3.4 and the
amount paid by Borrower on account thereof. Each and every payment to be made by
Lenders to Agent under this Section 10.3(a) shall be made by federal wire
transfer in immediately available funds. If any Lender receives notice from
Agent by 1:30 p.m. (Seattle time) on any Business Day of its obligation to make
payments under this subsection, then such Lender shall make such payment no
later than 2:00 p.m. (Seattle time) on the day such notice is received. If any
Lender receives such notice after 1:30 p.m. (Seattle time) on any Business Day,
then such Lender shall make such payment by no later than 1:00 p.m. (Seattle
time) on the next succeeding Business Day. If any Lender fails to make such
payment by the date and time required, its obligation shall bear interest from
and including the date when such payment was due until paid at the per annum
rate equal to the Federal Funds Rate.

    (b) Payments to Lenders. Agent shall immediately remit to Lenders, via
federal wire transfer of funds, such Lender's Pro Rata Share of:

    (1) the letter of credit fee paid by Borrower pursuant to Section 3.2(b)
hereof, provided, however, that Agent may retain for its own account and as a
fee for its services hereunder certain letter of credit transaction fees
calculated in accordance with Agent's normal and customary practices; and

36

--------------------------------------------------------------------------------

    (2) any amounts (other than fees and expense reimbursements) received from
or for the account of Borrower in respect of any Letter of Credit, provided,
however, Agent shall not remit to any Lender any amounts received from or for
the account of Borrower in respect of a Letter of Credit unless, prior to
Agent's receipt of such funds, such Lender has paid its Pro Rata Share of such
amounts pursuant to Section 10.3(a). In the event Agent is required to refund
any amount which is paid to it or received by it from or for the account of
Borrower, then Lenders, to the extent they shall have previously received their
share of such amount, agree to repay to Agent their respective Pro Rata Share of
such amount.

    (c) Reimbursements to Lenders. Borrower agrees to reimburse any Lender for
amounts paid by such Lender to Agent pursuant to Section 10.3(a). Any amounts
received from or for the account of Borrower by any Lender in respect of the
aforesaid reimbursement obligation shall reduce Borrower's payment obligation to
Agent under Section 3.4. Any amounts received from or for the account of
Borrower by Agent in satisfaction of its obligations under Section 3.4 shall
reduce pro tanto Borrower's reimbursement obligation to Lenders under this
Section 10.3(c).


ARTICLE 11
MISCELLANEOUS


    Section 11.1 No Waiver; Remedies Cumulative. No failure by Agent or any
Lender to exercise, and no delay in exercising, any right, power or remedy under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or remedy under this
Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, power, or remedy. The exercise of
any right, power, or remedy shall in no event constitute a cure or waiver of any
Event of Default this Agreement or any other Loan Document or prejudice the
rights of Agent or Lenders in the exercise of any right hereunder or thereunder.
The rights and remedies provided herein and therein are cumulative and not
exclusive of any right or remedy provided by law.

    Section 11.2 Governing Law. This Agreement and the other Loan Documents
shall be governed by and construed in accordance with the laws of the State of
Washington, U.S.A.

    Section 11.3 Mandatory Arbitration.

    (a) At the written request of either all of Lenders or Borrower, any
controversy or claim between Lenders and Borrower, arising from or relating to
this Agreement or any of the other Loan Documents, or arising from an alleged
tort, shall be settled by arbitration in Seattle, Washington. The United States
Arbitration Act shall apply even though this Agreement is otherwise governed by
Washington law. The proceedings shall be administered by the American
Arbitration Association under its commercial rules of arbitration. Any
controversy over whether an issue is arbitrable shall be determined by the
arbitrator(s). Judgment upon the arbitration award may be entered in any court
having jurisdiction over the parties. The institution and maintenance of an
action for judicial relief or pursuit of an ancillary or provisional remedy
shall not constitute a waiver of the right of either party, including the
plaintiff, to submit the controversy or claim to arbitration if such action for
judicial relief is contested. For purposes of the application of the statute of
limitations, laches or other time bar, the filing of an arbitration pursuant to
this subsection is the equivalent of the filing of a lawsuit, and any claim or
controversy which may be arbitrated under this subsection is subject to any
applicable statute of limitations, laches or other time bar. The arbitrator(s)
will have the authority to decide whether any such claim or controversy is
barred by the statute of limitations, laches or other time bar and, if so, to
dismiss the arbitration on that basis. The parties consent to the joinder of any
guarantor, hypothecator, or other party having an interest relating to the claim
or controversy being arbitrated in any proceedings under this Section.

37

--------------------------------------------------------------------------------

    (b) No provision of this subsection shall limit the right of Borrower, Agent
or Lenders to exercise self-help remedies such as setoff, foreclosure, retention
or sale of any collateral, or obtaining any ancillary, provisional, or interim
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration proceeding. The exercise of any such remedy does not
waive the right of either party to request arbitration.

    Section 11.4 Consent to Jurisdiction; Waiver of Immunities. Borrower, Agent
and Lenders hereby irrevocably submit to the nonexclusive jurisdiction of any
state or federal court sitting in Seattle, King County, Washington, in any
action or proceeding brought to enforce or otherwise arising out of or relating
to any Loan Document and irrevocably waive to the fullest extent permitted by
law any objection which they may now or hereafter have to the laying of venue in
any such action or proceeding in any such forum, and hereby further irrevocably
waive any claim that any such forum is an inconvenient forum. Borrower agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law. Nothing in this Section 11.4 shall impair the
right of any party to request or demand arbitration under Section 11.3 or the
right of Agent or a Lender or the holder of any Note to bring any action or
proceeding against Borrower or its property in the courts of any other
jurisdiction, and Borrower irrevocably submits to the nonexclusive jurisdiction
of the appropriate courts of the jurisdiction in which Borrower is incorporated
or sitting and any place where property or an office of Borrower is located.

    Section 11.5 Notices. All notices and other communications provided for in
any Loan Document shall be in writing or (unless otherwise specified) by telex,
telefax or cable and shall be mailed (with first class postage prepaid) or sent
or delivered to each party at the address or telefax number set forth under its
name on the signature page hereof, or at such other address as shall be
designated by such party in a written notice to each other party. Except as
otherwise specified all notices sent by mail, if duly given, shall be effective
three (3) Business Days after deposit into the mails, all notices sent by a
nationally recognized overnight courier service, if duly given, shall be
effective one (1) Business Day after delivery to such courier service, and all
other notices and communications if duly given or made shall be effective upon
receipt. Neither Agent nor any Lender shall incur any liability to Borrower for
actions taken in reliance on any telephonic notice referred to in this Agreement
which Agent believes in good faith to have been given by a duly authorized
officer or other person authorized to borrow or give such telephonic notice
hereunder on behalf of Borrower.

38

--------------------------------------------------------------------------------

    Section 11.6 Assignment and Participations. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective Successors and
assigns, except that Borrower may not assign or otherwise transfer all or any
part of its rights or obligations hereunder without the prior written consent of
Agent and the Majority Lenders, and any such assignment or transfer purported to
be made without such consent shall be ineffective. Lenders may at any time
assign or otherwise transfer all or any part of their respective interests under
the Loan Documents (including assignments for security and sales of
participations), but only with the prior written consent of Agent and Majority
Lenders, and to the extent of such assignment, the assignee shall have the same
rights and benefits against Borrower and otherwise under the Loan Documents
(including the right of setoff) as if such assignee were a Lender.

    Section 11.7 Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall as to
such jurisdiction be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties waive any
provision of law which renders any provision hereof prohibited or unenforceable
in any respect.

    Section 11.8 Survival. The representations, warranties and indemnities of
Borrower in favor of Agent and Lenders shall survive indefinitely and, without
limiting the foregoing, shall survive the execution and delivery of this
Agreement and the other Loan Documents, the making of any Loans, the issuance of
any Letters of Credit the expiration of the Commitments and the repayment of all
amounts due under the Loan Documents.

    Section 11.9 Executed in Counterparts. The Loan Documents may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

    Section 11.10 Entire Agreement; Amendment, Etc. This Agreement together with
the schedules and exhibits hereto comprise the entire agreement of the parties
and may not be amended or modified except by written agreement of Borrower and
Agent executed in conformance with the terms hereof. No provision of this
Agreement may be waived except in writing and then only in the specific instance
and for the specific purpose for which given.

    Section 11.11 Headings. The headings of the various provisions of this
Agreement are for convenience of reference only, do not constitute a part
hereof, and shall not affect the meaning or construction of any provision
hereof.

    Section 11.12 Oral Agreements Not Enforceable.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

    Section 11.13 Reaffirmation of Loan Documents. Borrower hereby reaffirms all
of its obligations under the Security Agreement and acknowledges and agrees
that: (i) the Security Agreement, in additional to all other obligations
purported to be secured thereby, secures all amounts now or hereafter owing
under this Agreement as amended hereby and as amended from time to time
hereafter; and (ii) as of the date hereof, Borrower has no defenses to the
enforcement of any of the Loan Documents.

39

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers or agents thereunto duly authorized as of
the date first above written.

    BORROWER:   FLOW INTERNATIONAL CORPORATION                       By        
     

--------------------------------------------------------------------------------

          Its

--------------------------------------------------------------------------------

    Address:   23500 64th Avenue South
Kent, WA 98032
Attn: Stephen D. Reichenbach,
Chief Financial Officer     Telefax:   (253) 813-3311

    LENDERS:   BANK OF AMERICA, N.A.                     By            

--------------------------------------------------------------------------------

Its Senior Vice President

    Address:   Bank of America Tower
WA1-501-35-01
800 Fifth Avenue, Floor 35
Seattle, WA 98104
Attn: William P. Stivers,
Senior Vice President     Telefax:   (206) 450-5709

        U.S. BANK NATIONAL ASSOCIATION                       By              

--------------------------------------------------------------------------------

          Its

--------------------------------------------------------------------------------

    Address:   WWC513
10800 N.E. Eighth Street, Suite 1000
Bellevue, WA 98004
Attn: Alan Forney,
Vice President     Telefax:   (425) 450-5709

        KEYBANK NATIONAL ASSOCIATION                       By              

--------------------------------------------------------------------------------

          Its

--------------------------------------------------------------------------------

    Address:   WA-31-10-4674
700 Fifth Avenue, 46th Floor
Seattle, WA 98111
Attn: Jason R. Gill,
Vice President     Telefax:   (206) 684-6247



40

--------------------------------------------------------------------------------

    AGENT:   BANK OF AMERICA, N.A.                     By            

--------------------------------------------------------------------------------

          Its Vice President

    Address:   Commercial Agency Management
Bank of America Tower
WA1-501-37-20
800 Fifth Avenue, Floor 37
Seattle, WA 98104
Attn: Ken Puro,
Vice President     Telefax:   (206) 358-0971

41

--------------------------------------------------------------------------------




SCHEDULE 1

PREPAYMENT FEES


    The amount of the fee to be paid pursuant to Section 2.8 shall depend on the
following:

(1)The amount by which interest rates have changed between the Reference Date
and the Prepayment Date. As used herein, "Reference Date" shall mean the first
day of an Applicable Interest Period. As used herein, "Prepayment Date" shall
mean the date Borrower either voluntarily or involuntarily prepays a LIBOR Loan.
Certain U.S. Treasury rates are used as a benchmark to measure changes in
interest rate levels.

(a)A "prime rate" equal to the average interest rate yield at the Reference Date
for U.S. Government Securities having maturities equivalent to that of the
applicable LIBOR Loan will be determined in the manner described below for
determining applicable rates but will be established as of the Reference Date
for the Applicable Interest Period. This rate represents interest rate levels at
the time a Revolving Loan is made or its interest rate fixed.

(b)An "applicable rate," determined as described below, represents interest rate
levels as of the Prepayment Date.


(2)The amount of principal prepaid.

(3)A payment fee factor (see "payment fee factor schedule" below). This factor
represents the economic loss to Agent and Lenders resulting from a one dollar
payment if rates were to drop by one percent from the time the rate was fixed.

42

--------------------------------------------------------------------------------






CALCULATION OF PAYMENT FEE


    If the prime rate is lower than or equal to the applicable rate, there is no
payment fee.

    If the applicable rate is lower than the prime rate, the payment fee shall
be equal to the difference between the prime rate and the applicable rate
(expressed as a decimal), multiplied by the appropriate factor from the payment
fee factor schedule, multiplied by the principal amount of the LIBOR Loan which
is prepaid.

Example:

A LIBOR Loan with principal of $1,000,000 is fully prepaid with 4 months
remaining prior to the end of the Applicable Interest Period. A prime rate of
10% was assigned to the LIBOR Loan when the rate was fixed. The applicable rate
(as determined by current 4-month U.S. Treasury rates) is 8.5%. Rates are
therefore judged to have dropped by 1.5% since the rate was fixed, and a payment
fee applies.

A payment fee factor of .41 is determined from the tables below, and the payment
fee is computed as follows:

Payment Fee = (.10-.085) × (.41) × ($1,000,000) = $6,150.00


APPLICABLE RATES


    The applicable rate is equal to the average interest rate yield at the time
of prepayment for U.S. Government Securities having maturities equivalent to the
remaining portion of the Applicable Interest Period.

    The applicable rate shall be determined from the Federal Reserve Statistical
Release (Publication H.15(519)) in the "This Week" (most recent week) column
under the heading U.S. Government Securities—Treasury Bills—Secondary Market,
interpolated to the nearest month.

    Rates listed in the Federal Reserve Statistical Release for maturities of
less than one year are on a discount rate basis, and these rates shall be
converted to a coupon equivalent basis, based upon a 360-day year. The
Statistical Release published on Monday shall be used for calculation of payment
fees payable on the following Tuesday through the following Monday, with
appropriate adjustment if the day of publication changes.


PAYMENT FEE FACTOR SCHEDULES


 
  Months Remaining in the
Applicable Interest Period for LIBOR Loans(1)

--------------------------------------------------------------------------------

 
  0

--------------------------------------------------------------------------------

  1

--------------------------------------------------------------------------------

  2

--------------------------------------------------------------------------------

  3

--------------------------------------------------------------------------------

  4

--------------------------------------------------------------------------------

  5

--------------------------------------------------------------------------------

  6

--------------------------------------------------------------------------------

  7

--------------------------------------------------------------------------------

  8

--------------------------------------------------------------------------------

  9

--------------------------------------------------------------------------------

  10

--------------------------------------------------------------------------------

  11

--------------------------------------------------------------------------------

  12

--------------------------------------------------------------------------------

Factors   0   .10   .20   .31   .41   .51   .61   .71   .81   .91   1.01   1.11
  1.21

--------------------------------------------------------------------------------

(1)If the remaining Applicable Interest Period or time prior to scheduled
maturity is between any two time periods in the above schedules, interpolate
between the corresponding factors.

    Agent and Lenders are not required to actually reinvest the paid principal
in any U.S. Government Treasury obligations as a condition to receiving a
payment fee as calculated above.

43

--------------------------------------------------------------------------------




SCHEDULE 2

LITIGATION


    In addition to a number of product liability matters, all of which involve
insured losses, the following contractual dispute is pending:

    Barbara Wildner, Robert Wildner, Ark Systems, Inc. and R.J. Wildner
Contracting, Inc. v. Flow International Corporation, Spider Staging Corp., Ark
Systems Products, Inc., Nancy A. Donaue, William Keadle & Michael McNutt; In the
United States District Court for the Western District of Pennsylvania, Civil
Action N. 97-15J.

44

--------------------------------------------------------------------------------




SCHEDULE 3

SUBSIDIARIES


Subsidiary


--------------------------------------------------------------------------------

  Place of Incorporation or Organization

--------------------------------------------------------------------------------

Flow International Sales Corporation   Guam
Flow Europe, GmbH
 
Germany
Flow Asia Corporation
 
Taiwan
Flow Asia International Corporation
 
Mauritius
Flow Japan Corporation
 
Japan
Foracon Maschinen und Anlagenbau
 
 
GmbH & CO.KG
 
Germany
CEM-FLOW
 
France
CIS Acquisition Corporation
 
Michigan
Robotic Simulations Limited
 
United Kingdom
Hydrodynamic Cutting Services
 
Louisiana
Flow Automation Systems Corporation
 
Ontario
Rampart Waterblast Incorporated
 
Florida
Spider Staging Corporation
 
Washington
Power Climber Incorporated
 
California
Astro Hoist Incorporated
 
California
Power Operated Staging Incorporated
 
California
Suspended Scaffold Systems Incorporated
 
California
Scaffold Climber Incorporated
 
California
Flow Holdings BVBA
 
Belgium
Flow Access BVBA
 
Belgium
Spider Staging Corporation
 
Canada
Flow Autoclave Systems, Inc.
 
Delaware

45

--------------------------------------------------------------------------------




SCHEDULE 4

EXISTING GUARANTIES


The following are loans that Borrower guarantees:

1.Loan from U.S. Bank to Ronald W. Tarrant in the principal amount of
$253,940.30.

2.Loan from U.S. Bank to R.B. Lawrence in the principal amount of $84,643.40.

3.Loan from U.S. Bank to John S. Leness in the principal amount of $183,405.81.

4.Loan from U.S. Bank to Stephen D. Reichenbach in the principal amount of
$183,405.81.

46

--------------------------------------------------------------------------------




SCHEDULE 5

LIENS


    The following liens, as amended, continued or assigned:

    1.  UCC-1 filed on November 29, 1993 with the Washington Department of
Licensing against Borrower as debtor by U.S. Bancorp Leasing & Financial as
secured party under Filing No. 933330352 covering certain leased equipment
comprised of one new HX3-68-16 EMC Manufactured Harmonex 3 and related equipment
and attachments described therein subject to that certain Lease Agreement dated
February 26, 1993.

    2.  UCC-1 filed on January 5, 1994 with the Washington Department of
Licensing against Borrower as debtor by U.S. Bancorp Leasing & Financial as
secured party under Filing No. 940050161 covering certain leased equipment.

    3.  UCC-1 filed on September 15, 1994 with the Washington Department of
Licensing against Borrower as debtor by U.S. Bancorp Leasing & Financial as
secured party under Filing No. 942580397 covering certain leased equipment
comprised of one new okuma MC-40VB vertical machining center and related
controls and attachments described therein subject to that certain Lease
Agreement dated February 26, 1993.

    4.  UCC-1 filed on October 28, 1996 with the Washington Department of
Licensing against Borrower as debtor by Panasonic Communications, assigned to
Sanwa Leasing Corp., as secured party under Filing No. 963020308 covering
certain leased equipment comprised of copy machines.

    5.  UCC-1 filed on April 25, 1997 with the Washington Department of
Licensing against Borrower as debtor by Panasonic Communications, assigned to
Sanwa Leasing Corp., as secured party under Filing No. 971150301 covering
certain leased equipment comprised of fax machines.

    6.  UCC-1 filed on May 19, 1997 with the Washington Department of Licensing
against Borrower as debtor by Panasonic Communications, assigned to Sanwa
Leasing Corp., as secured party under Filing No. 971390206 covering certain
leased equipment comprised of copy machines.

    7.  UCC-1 filed on May 27, 1997 with the Washington Department of Licensing
against Borrower as debtor by Panasonic Communications, assigned to Sanwa
Leasing, as secured party under Filing No. 971470302 covering certain leased
equipment comprised of a fax machine.

    8.  UCC-1 filed on July 10, 1997 with the Washington Department of Licensing
against Borrower as debtor by PCL Leasing Corporation, assigned to U.S. Bank of
Washington, as secured party, under Filing No. 971910496 covering certain leased
equipment comprised of Compaq computer systems.

    9.  UCC-1 filed on July 10, 1997 with the Washington Department of Licensing
against Borrower as debtor by PCL Leasing Corporation, assigned to U.S. Bank of
Washington, as secured party, under Filing No. 971910497 covering certain leased
equipment comprised of IBM computer systems.

    10. UCC-1 filed on August 25, 1997 with the Washington Department of
Licensing against Borrower as debtor by Panasonic Communications, assigned to
Sanwa Leasing Corp., as secured party under Filing No. 972370362 covering
certain leased equipment comprised of a copy machine.

    11. UCC-1 filed on March 23, 1998 with the Washington Department of
Licensing against Borrower as debtor by Panasonic Communications, assigned to
Sanwa Leasing Corp., as secured party under Filing No. 980820100 covering
certain leased equipment comprised of a fax machine.

47

--------------------------------------------------------------------------------




EXHIBIT A-1
(to Amended and Restated Credit Agreement)

REVOLVING LOAN NOTE
(U.S. Bank National Association)


$25,000,000       December 29, 2001         Seattle, Washington

    FOR VALUE RECEIVED, the undersigned, FLOW INTERNATIONAL CORPORATION, a
Washington corporation, and any Successor ("Borrower"), hereby promises to pay
to the order of U.S. BANK NATIONAL ASSOCIATION ("Lender") the unpaid principal
balance of all Revolving Loans evidenced by this Note in a maximum principal
amount not to exceed Twenty-Five Million Dollars ($25,000,000) at any one time
outstanding, together with interest thereon from the date advanced until paid as
hereinafter provided. This Note is one of the Notes issued by Borrower pursuant
to that certain Amended and Restated Credit Agreement made as of December 29,
2000, by BANK OF AMERICA, N.A., U.S. BANK NATIONAL ASSOCIATION, and KEYBANK
NATIONAL ASSOCIATION, as lenders, BANK OF AMERICA, N.A., as Agent for the
lenders, and Borrower (as the same may be amended, modified or restated from
time to time, the "Credit Agreement"). This Note amends and restates that
certain Revolving Loan Note dated as of August 31, 1998 in the amount of
$25,000,000 executed by Borrower in favor of Lender. Capitalized terms not
otherwise defined in this Note shall have the meanings set forth in the Credit
Agreement.

    Borrower further agrees as follows:

    1.  This Note evidences a revolving line of credit to Borrower from Lender
and, subject to the terms and conditions of the Credit Agreement, Borrower may
borrow, repay and reborrow up to the maximum principal amount hereof at any time
on or before the Revolving Maturity Date.

    2.  On the Revolving Maturity Date, Borrower shall repay the entire
outstanding principal balance of the Revolving Loans.

    3.  Interest shall accrue on the unpaid principal balance of all Revolving
Loans evidenced by this Note from the date advanced until due at the Applicable
Interest Rate as determined and as provided pursuant to Section 2.7 of the
Credit Agreement, and if default shall occur in the payment when due of
principal under this Note, from maturity until it is paid in full at a per annum
rate equal to three percent (3%) above the Base Rate (changing as the Base Rate
changes). Computations of interest shall be made on the basis of a year of three
hundred sixty (360) days, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. Interest shall be payable in arrears on the first Business Day of each
calendar month, at maturity and at such other times as are specified in the
Credit Agreement.

    4.  The unpaid principal balance shall be the total amount advanced
hereunder, less the amount of the principal payments made hereon. This Note is
given to avoid the execution of an individual note for each Revolving Loan by
Lender to Borrower.

    5.  All payments and prepayments of principal and interest on this Note
shall be made to Agent at its Commercial Loan Processing Center, in Dollars, as
provided in Section 2.10 of the Credit Agreement.

    6.  Each maker, surety, guarantor and endorser of this Note expressly waives
all notices, demands for payment, presentations for payment, notices of
intention to accelerate the maturity, protest and notice of protest as to this
Note.

    7.  In the event this Note is placed in the hands of an attorney for
collection, or suit is brought on the same, or the same is collected through
bankruptcy or other judicial proceedings, then Borrower

1

--------------------------------------------------------------------------------

agrees and promises to pay reasonable attorney's fees and collection costs,
including all out-of-pocket expenses incurred by Lender.

    8.  Moneys received from or for the account of Borrower or from any
collateral shall be applied in accordance with the terms of the Credit
Agreement.

    9.  This Note has been executed and delivered in and shall be governed by
and construed in accordance with the laws of the State of Washington, U.S.A.

    10. Upon the occurrence of an Event of Default, the entire remaining unpaid
balance of the principal and interest of the loans evidenced hereby may, at the
option of the Majority Lenders (or as otherwise provided in the Credit
Agreement), be declared to be immediately due and payable.

    11. This Note is subject to the terms of the Credit Agreement and is secured
by the Collateral granted pursuant to the Security Agreement.

    FLOW INTERNATIONAL CORPORATION
 
 
 
 
      By          

--------------------------------------------------------------------------------

      Its          

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




EXHIBIT A-2
(to Amended and Restated Credit Agreement)

REVOLVING LOAN NOTE
(Bank of America, N.A.)


$35,000,000       December 29, 2000         Seattle, Washington

    FOR VALUE RECEIVED, the undersigned, FLOW INTERNATIONAL CORPORATION, a
Washington corporation, and any Successor ("Borrower"), hereby promises to pay
to the order of BANK OF AMERICA, N.A. ("Lender") the unpaid principal balance of
all Revolving Loans evidenced by this Note in a maximum principal amount not to
exceed Thirty-Five Million Dollars ($35,000,000) at any one time outstanding,
together with interest thereon from the date advanced until paid as hereinafter
provided. This Note is one of the Notes issued by Borrower pursuant to that
certain Amended and Restated Credit Agreement made as of December 29, 2000, by
BANK OF AMERICA, N.A., U.S. BANK NATIONAL ASSOCIATION, and KEYBANK NATIONAL
ASSOCIATION, as lenders, BANK OF AMERICA, N.A., as Agent for the lenders, and
Borrower (as the same may be amended, modified or restated from time to time,
the "Credit Agreement"). This Note amends and restates that certain Revolving
Loan Note dated as of August 31, 1998 in the amount of $45,000,000 executed by
Borrower in favor of Lender. Capitalized terms not otherwise defined in this
Note shall have the meanings set forth in the Credit Agreement.

    Borrower further agrees as follows:

    1.  This Note evidences a revolving line of credit to Borrower from Lender
and, subject to the terms and conditions of the Credit Agreement, Borrower may
borrow, repay and reborrow up to the maximum principal amount hereof at any time
on or before the Revolving Maturity Date.

    2.  On the Revolving Maturity Date, Borrower shall repay the entire
outstanding principal balance of the Revolving Loans.

    3.  Interest shall accrue on the unpaid principal balance of all Revolving
Loans evidenced by this Note from the date advanced until due at the Applicable
Interest Rate as determined and as provided pursuant to Section 2.7 of the
Credit Agreement, and if default shall occur in the payment when due of
principal under this Note, from maturity until it is paid in full at a per annum
rate equal to three percent (3%) above the Base Rate (changing as the Base Rate
changes). Computations of interest shall be made on the basis of a year of three
hundred sixty (360) days, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. Interest shall be payable in arrears on the first Business Day of each
calendar month, at maturity and at such other times as are specified in the
Credit Agreement.

    4.  The unpaid principal balance shall be the total amount advanced
hereunder, less the amount of the principal payments made hereon. This Note is
given to avoid the execution of an individual note for each Revolving Loan by
Lender to Borrower.

    5.  All payments and prepayments of principal and interest on this Note
shall be made to Agent at its Commercial Loan Processing Center, in Dollars, as
provided in Section 2.10 of the Credit Agreement.

    6.  Each maker, surety, guarantor and endorser of this Note expressly waives
all notices, demands for payment, presentations for payment, notices of
intention to accelerate the maturity, protest and notice of protest as to this
Note.

    7.  In the event this Note is placed in the hands of an attorney for
collection, or suit is brought on the same, or the same is collected through
bankruptcy or other judicial proceedings, then Borrower

1

--------------------------------------------------------------------------------

agrees and promises to pay reasonable attorney's fees and collection costs,
including all out-of-pocket expenses incurred by Lender.

    8.  Moneys received from or for the account of Borrower or from any
collateral shall be applied in accordance with the terms of the Credit
Agreement.

    9.  This Note has been executed and delivered in and shall be governed by
and construed in accordance with the laws of the State of Washington, U.S.A.

    10. Upon the occurrence of an Event of Default, the entire remaining unpaid
balance of the principal and interest of the loans evidenced hereby may, at the
option of the Majority Lenders (or as otherwise provided in the Credit
Agreement), be declared to be immediately due and payable.

    11. This Note is subject to the terms of the Credit Agreement and is secured
by the Collateral granted pursuant to the Security Agreement.

    FLOW INTERNATIONAL CORPORATION
 
 
 
 
 
 
      By                

--------------------------------------------------------------------------------

        Its                

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




EXHIBIT A-3
(to Amended and Restated Credit Agreement)

REVOLVING LOAN NOTE
(KeyBank National Association)


$20,000,000       December 29, 2000         Seattle, Washington

    FOR VALUE RECEIVED, the undersigned, FLOW INTERNATIONAL CORPORATION, a
Washington corporation, and any Successor ("Borrower"), hereby promises to pay
to the order of KEYBANK NATIONAL ASSOCIATION ("Lender") the unpaid principal
balance of all Revolving Loans evidenced by this Note in a maximum principal
amount not to exceed Twenty Million Dollars ($20,000,000) at any one time
outstanding, together with interest thereon from the date advanced until paid as
hereinafter provided. This Note is one of the Notes issued by Borrower pursuant
to that certain Amended and Restated Credit Agreement made as of December 29,
2000, by BANK OF AMERICA N.A., and U.S. BANK NATIONAL ASSOCIATION, as lenders,
BANK OF AMERICA N.A., as Agent for the lenders, and Borrower (as the same may be
amended, modified or restated from time to time, the "Credit Agreement").
Capitalized terms not otherwise defined in this Note shall have the meanings set
forth in the Credit Agreement.

    Borrower further agrees as follows:

    1.  This Note evidences a revolving line of credit to Borrower from Lender
and, subject to the terms and conditions of the Credit Agreement, Borrower may
borrow, repay and reborrow up to the maximum principal amount hereof at any time
on or before the Revolving Maturity Date.

    2.  On the Revolving Maturity Date, Borrower shall repay the entire
outstanding principal balance of the Revolving Loans.

    3.  Interest shall accrue on the unpaid principal balance of all Revolving
Loans evidenced by this Note from the date advanced until due at the Applicable
Interest Rate as determined and as provided pursuant to Section 2.7 of the
Credit Agreement, and if default shall occur in the payment when due of
principal under this Note, from maturity until it is paid in full at a per annum
rate equal to three percent (3%) above the Base Rate (changing as the Base Rate
changes). Computations of interest shall be made on the basis of a year of three
hundred sixty (360) days, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. Interest shall be payable in arrears on the first Business Day of each
calendar month, at maturity and at such other times as are specified in the
Credit Agreement.

    4.  The unpaid principal balance shall be the total amount advanced
hereunder, less the amount of the principal payments made hereon. This Note is
given to avoid the execution of an individual note for each Revolving Loan by
Lender to Borrower.

    5.  All payments and prepayments of principal and interest on this Note
shall be made to Agent at its Commercial Loan Processing Center, in Dollars, as
provided in Section 2.10 of the Credit Agreement.

    6.  Each maker, surety, guarantor and endorser of this Note expressly waives
all notices, demands for payment, presentations for payment, notices of
intention to accelerate the maturity, protest and notice of protest as to this
Note.

    7.  In the event this Note is placed in the hands of an attorney for
collection, or suit is brought on the same, or the same is collected through
bankruptcy or other judicial proceedings, then Borrower agrees and promises to
pay reasonable attorney's fees and collection costs, including all out-of-pocket
expenses incurred by Lender.

1

--------------------------------------------------------------------------------

    8.  Moneys received from or for the account of Borrower or from any
collateral shall be applied in accordance with the terms of the Credit
Agreement.

    9.  This Note has been executed and delivered in and shall be governed by
and construed in accordance with the laws of the State of Washington, U.S.A.

    10. Upon the occurrence of an Event of Default, the entire remaining unpaid
balance of the principal and interest of the loans evidenced hereby may, at the
option of the Majority Lenders (or as otherwise provided in the Credit
Agreement), be declared to be immediately due and payable.

    11. This Note is subject to the terms of the Credit Agreement and is secured
by the Collateral granted pursuant to the Security Agreement.

    FLOW INTERNATIONAL CORPORATION
 
 
 
 
 
 
      By                

--------------------------------------------------------------------------------

        Its                

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




EXHIBIT B
(to Amended and Restated Credit Agreement)

MULTI-CURRENCY LOAN NOTE
(Bank of America, N.A.)


$5,000,000       December 29, 2000         Seattle, Washington

    FOR VALUE RECEIVED, the undersigned, FLOW INTERNATIONAL CORPORATION, a
Washington corporation, and any Successor ("Borrower"), hereby promises to pay
to the order of BANK OF AMERICA, N.A., ("Lender") the unpaid principal balance
of all Multi-Currency Loans evidenced by this Note in a maximum principal amount
not to exceed Five Million Dollars ($5,000,000) at any one time outstanding,
together with interest thereon from the date advanced until paid as hereinafter
provided. This Note is one of the Notes issued by Borrower pursuant to that
certain Amended and Restated Credit Agreement made as of December 29, 2000, by
BANK OF AMERICA, N.A., U.S. BANK NATIONAL ASSOCIATION, and KEYBANK NATIONAL
ASSOCIATION, as lenders, BANK OF AMERICA, N.A., as Agent for the lenders, and
Borrower (as the same may be amended, modified or restated from time to time,
the "Credit Agreement"). This Note amends and restates that certain
Multi-Currency Loan Note dated as of August 31, 1998 in the amount of $5,000,000
executed by Borrower in favor of Lender. Capitalized terms not otherwise defined
in this Note shall have the meanings set forth in the Credit Agreement.

    Borrower further agrees as follows:

    1.  This Note evidences a revolving line of credit to Borrower from Lender
and, subject to the terms and conditions of the Credit Agreement, Borrower may
borrow, repay and reborrow up to the maximum principal amount hereof at any time
on or before the Multi-Currency Maturity Date.

    2.  On the Multi-Currency Maturity Date, Borrower shall repay the entire
outstanding principal balance of the Multi-Currency Loans.

    3.  Interest shall accrue on the unpaid principal balance of all
Multi-Currency Loans evidenced by this Note from the date advanced until due at
the Multi-Currency Rate as provided pursuant to Section 2.7 of the Credit
Agreement, and if default shall occur in the payment when due of principal under
this Note, from maturity until it is paid in full at a per annum rate equal to
three percent (3%) above the Base Rate (changing as the Base Rate changes).
Computations of interest shall be made on the basis of a year of three hundred
sixty (360) days, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. Interest shall be payable in arrears on the first Business Day of each
calendar month, at maturity and at such other times as are specified in the
Credit Agreement.

    4.  The unpaid principal balance shall be the total amount advanced
hereunder, less the amount of the principal payments made hereon. This Note is
given to avoid the execution of an individual note for each Multi-Currency Loan
by Lender to Borrower.

    5.  All payments and prepayments of principal and interest on this Note
shall be made to Agent at its Commercial Loan Processing Center, in Dollars, as
provided in Section 2.10 of the Credit Agreement.

    6.  Each maker, surety, guarantor and endorser of this Note expressly waives
all notices, demands for payment, presentations for payment, notices of
intention to accelerate the maturity, protest and notice of protest as to this
Note.

    7.  In the event this Note is placed in the hands of an attorney for
collection, or suit is brought on the same, or the same is collected through
bankruptcy or other judicial proceedings, then Borrower

1

--------------------------------------------------------------------------------

agrees and promises to pay reasonable attorney's fees and collection costs,
including all out-of-pocket expenses incurred by Lender.

    8.  Moneys received from or for the account of Borrower or from any
collateral shall be applied in accordance with the terms of the Credit
Agreement.

    9.  This Note has been executed and delivered in and shall be governed by
and construed in accordance with the laws of the State of Washington, U.S.A.

    10. Upon the occurrence of an Event of Default, the entire remaining unpaid
balance of the principal and interest of the loans evidenced hereby may, at the
option of the Majority Lenders (or as otherwise provided in the Credit
Agreement), be declared to be immediately due and payable.

    11. This Note is subject to the terms of the Credit Agreement and is secured
by the Collateral granted pursuant to the Security Agreement.

    FLOW INTERNATIONAL CORPORATION
 
 
 
 
      By          

--------------------------------------------------------------------------------

      Its          

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




EXHIBIT C
(to Amended and Restated Credit Agreement)

SWEEPLINE LOAN NOTE
(Bank of America, N.A.)


$5,000,000       December 29, 2000         Seattle, Washington

    FOR VALUE RECEIVED, the undersigned, FLOW INTERNATIONAL CORPORATION, a
Washington corporation, and any Successor (the "Borrower"), hereby promises to
pay to the order of BANK OF AMERICA, N.A. ("Lender") the unpaid principal
balance of all Sweepline Loans evidenced by this Note in a maximum principal
amount not to exceed Five Million Dollars ($5,000,000) at any one time
outstanding, together with interest thereon from the date advanced until paid as
hereinafter provided. This Note is one of the Notes issued by Borrower pursuant
to that certain Amended and Restated Credit Agreement made as of December 29,
2000, by BANK OF AMERICA, N.A., U.S. BANK NATIONAL ASSOCIATION, and KEYBANK
NATIONAL ASSOCIATION, as lenders, BANK OF AMERICA, N.A., as Agent for the
lenders, and Borrower (as the same may be amended, modified or restated from
time to time, the "Credit Agreement"). This Note amends and restates that
certain Sweepline Loan Note dated as of August 31, 1998 in the amount of
$5,000,000 executed by Borrower in favor of Lender. Capitalized terms not
otherwise defined in this Note shall have the meanings set forth in the Credit
Agreement.

    Borrower further agrees as follows:

    1.  This Note evidences a revolving line of credit to Borrower from Lender
and, subject to the terms and conditions of the Credit Agreement, Borrower may
borrow, repay and reborrow up to the maximum principal amount hereof at any time
on or before the Sweepline Maturity Date.

    2.  On the Sweepline Maturity Date, Borrower shall repay the entire
outstanding principal balance of the Sweepline Loans.

    3.  Interest shall accrue on the unpaid principal balance of all Sweepline
Loans evidenced by this Note from the date advanced until due at the Base Rate
as provided pursuant to Section 2.7 of the Credit Agreement, and if default
shall occur in the payment when due of principal under this Note, from maturity
until it is paid in full at a per annum rate equal to three percent (3%) above
the Base Rate (changing as the Base Rate changes). Computations of interest
shall be made on the basis of a year of three hundred sixty (360) days, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. Interest shall be
payable in arrears on the first Business Day of each calendar month and at
maturity.

    4.  The unpaid principal balance shall be the total amount advanced
hereunder, less the amount of the principal payments made hereon. This Note is
given to avoid the execution of an individual note for each Sweepline Loan by
Lender to Borrower.

    5.  All payments and prepayments of principal and interest on this Note
shall be made to Agent at its Commercial Loan Processing Center, in Dollars, as
provided in Section 2.10 of the Credit Agreement.

    6.  Each maker, surety, guarantor and endorser of this Note expressly waives
all notices, demands for payment, presentations for payment, notices of
intention to accelerate the maturity, protest and notice of protest as to this
Note.

    7.  In the event this Note is placed in the hands of an attorney for
collection, or suit is brought on the same, or the same is collected through
bankruptcy or other judicial proceedings, then Borrower

1

--------------------------------------------------------------------------------

agrees and promises to pay reasonable attorney's fees and collection costs,
including all out-of-pocket expenses incurred by Lender.

    8.  Moneys received from or for the account of Borrower or from any
collateral shall be applied in accordance with the terms of the Credit
Agreement.

    9.  This Note has been executed and delivered in and shall be governed by
and construed in accordance with the laws of the State of Washington, U.S.A.

    10. Upon the occurrence of an Event of Default, the entire remaining unpaid
balance of the principal and interest of the loans evidenced hereby may, at the
option of the Majority Lenders (or as otherwise provided in the Credit
Agreement), be declared to be immediately due and payable.

    11. This Note is subject to the terms of the Credit Agreement and is secured
by the Collateral granted pursuant to the Security Agreement.

    FLOW INTERNATIONAL CORPORATION
 
 
 
 
      By          

--------------------------------------------------------------------------------

      Its          

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
AMENDED AND RESTATED CREDIT AGREEMENT
ARTICLE 1 DEFINITIONS
ARTICLE 2 THE LOANS
ARTICLE 3 LETTERS OF CREDIT
ARTICLE 4 CONDITIONS
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
ARTICLE 6 AFFIRMATIVE COVENANTS
ARTICLE 7 NEGATIVE COVENANTS
ARTICLE 8 EVENTS OF DEFAULT
ARTICLE 9 AGENT
ARTICLE 10 LETTER OF CREDIT RISK PARTICIPATIONS
ARTICLE 11 MISCELLANEOUS
SCHEDULE 1 PREPAYMENT FEES
CALCULATION OF PAYMENT FEE
APPLICABLE RATES
PAYMENT FEE FACTOR SCHEDULES
SCHEDULE 2 LITIGATION
SCHEDULE 3 SUBSIDIARIES
SCHEDULE 4 EXISTING GUARANTIES
SCHEDULE 5 LIENS
EXHIBIT A-1 (to Amended and Restated Credit Agreement) REVOLVING LOAN NOTE (U.S.
Bank National Association)
EXHIBIT A-2 (to Amended and Restated Credit Agreement) REVOLVING LOAN NOTE (Bank
of America, N.A.)
EXHIBIT A-3 (to Amended and Restated Credit Agreement) REVOLVING LOAN NOTE
(KeyBank National Association)
EXHIBIT B (to Amended and Restated Credit Agreement) MULTI-CURRENCY LOAN NOTE
(Bank of America, N.A.)
EXHIBIT C (to Amended and Restated Credit Agreement) SWEEPLINE LOAN NOTE (Bank
of America, N.A.)
